          Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 1 of 71 Page ID #:5790
                                                LIST OF EXHIBITS AND WITNESSES
                                                                                                                                                     __
  Case Number           2:18-cv-08048-SVW                 Title        Vernon Unsworth v. Elon Musk                   CLERK__ ~~ ~ r
     Judge              HONORABLE STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 Dates of Trial                                                                                                                          2~~9
   or Hearing           December 3, 4, 5, 6, 2019                                                                                                              s
                                                                                                                                                      i
                                                                                                                CEh'TR      Di~;lisi,;i vh Cr^«;~ ~`r;-}
 Court Reporters        Laura Elias and Anne Kielwasser                                                         E1'
   or Tape No.                                                                                                                              -~'-'~-''`f

 Deputy Clerks          Paul M. Cruz/Lori Stanton

                  Attorneys)for Plaintiffs)/ Petitioner(s)                                 Attorneys)for Defendants)/ Respondent(s)

 R. Christopher Chatham                                                        Alexander Spiro
 G. Taylor Wilson                                                              Michael T. Lifrak
 Jonathan D. Grunberg                                                          Robert M. Schwartz
 L. Lin Wood                                                                   William Price
 Nicole Jennings Wade; Matt Wood                                               Ellyde Thompson

     Plaintiffs) or Petitioners)             Defendants)or
                                              Respondents)
                                                                                    EXHIBIT DESCRIPTION /WITNESS                                  Called By
  Ex. No.         id.        Ev.      Ex. No.       Id.           Ev

                                                                           SEE ATTACHED




G-65 (03/07)                                              LIST OF EXHIBITS AND WITNESSES                                                Page      1 of     1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 2 of 71 Page ID #:5791
  Case i:18-cv-08048-SVW-JC Document 144 Filed 12/02/19 Page 1 of 3 Page ID #:5645



     1    L. LIN WOOD,P.C.
     2    L. Lin Wood (admitted pro hac vice)
          lwood(a,linwoodlaw.com
     3    Nicole J. Wade (admitted pro hac vice)
     4    nwade(a~linwoodlaw.com
          Jonathan D. Grunberg (admitted pro hac vice)
     5   ,jgrunberg~a,linwoodlaw.com
     6    G. Taylor Wilson (admitted pro hac vice)
          twilsonnn,linwoodlaw.com
     7    1180 West Peachtree Street, Ste. 2040
     8    Atlanta, Georgia 30309
         404-891-1402; 404-506-9111 (f~)
     9
    10   WEISBART SPRINGER HAYES,LLP                CHATHAM LAW GROUP
         Matt C. Wood (admitted pro hac vice)       Robert Christopher Chatham
    11   mwood(a~wshllp.com                         chris(a~chathamfirm.com
    12   212 Lavaca Street, Ste. 200                CA State Bar No. 240972
         Austin, TX 78701                           3109 W. Temple St.
    13   512-652-5780                               Los Angeles, CA 90026
    14   512-682-2074(f~)                           213-277-1800
    15   Attorneys for Plaintiff Vernon Unsworth
    16
                              UNITED STATES DISTRICT COURT
    17
                             CENTRAL DISTRICT OF CALIFORr1IA
    18
         VERNON UNSWORTH,                           Case No. 2:18-cv-08048-SVW (JC)
    19

    20         Plaintiff,
                                                    PLAINTIFF VERNON
    21
         v.                                         UNSWORTH'S FINAL TRIAL
    22                                              WITNESS LIST
         ELON MUSK,
    23
                                                    Trial Date:        Dec. 3,2019
    24         Defendant.
    25

    26

    27

    28
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 3 of 71 Page ID #:5792
 Case :18-cv-08048-SVW-JC Document 144 Filed 12/02/19 Page 3 of 3 Page ID #:5647



     1        Dated: December 2, 2019     L.LIN WOOD,P.C.
     2
                                          By:/s/L. Lin Wood
                                          L. Lin Wood
     3                                    Attorneysfor Plaintiff Vernon Unsworth
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    l9

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                              2
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 4 of 71 Page ID #:5793
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 1 of 68 Page ID #:5648



    1 L. LIN WOOD,P.C.                                 CHATHAM LAW GROUP
      L. Lin Wood (admitted pro hac vice)              Robert Christopher Chatham
    2 lwood@linwoodlaw.com                             Chris@chathamfirm.com
      Nicole J. Wade (admitted pro hac vice)           CA State Bar No. 240972
    3 nwade@linwoodlaw.com                             3109 W. Temple St.
    4 Jonathan D. Grunberg (admitted pro hac vice)     Los Angeles, CA 90026
      jgrunberg@linwoodlaw.com                         213-277-1800
    5 G. Taylor Wilson (admitted pro hac vice)
      twilson@linwoodlaw.com                           WEISBART SPRINGER HAYES, LLP
    6 1 180 West Peachtree Street, Ste. 2040           Matt C. Wood (admitted pro hac vice)
      Atlanta, Georgia 30309                           mwood@wshllp.com
    7 404-891-1402                                     212 Lavaca Street, Ste. 200
                                                       Austin, TX 78701
    8 404-506-9111 (fax)
                                                       512-652-5780
    9                                                  512-682-2074 (fax)

   10 Attorneys_foY Plaintiff Vernon Unsworth
   11
   12 QUINN EMANUEL URQUHART &                         QUINN EMANUEL URQUHART &
      SULLIVAN,LLP                                     SULLIVAN,LLP
   13 Alex B. Spiro (admitted pro hac vice)            Robert M. Schwartz(Bar No. 117166)
      alexspiro@quinnemanuel.coin                      robertschwartz@quinnemanuel.com
   14 51 Madison Avenue,22nd Floor                     Michael T. Lifrak (Bar No. 210846)
      New York, New York 10010                         michaellifrak@quinnemanuel.com
   15 Telephone:(212)849-7000                          Jeanine M.Zalduendo (Bar No. 243374)
   16                                                  jeaninezalduendo@quinnemanuel.com
                                                       865 South Figueroa Street, 10th Floor
   17                                                  Los Angeles, California 90017-2543

   18 AttorneysfoY Defendant Elon Musk
   19                             UNITED STATES DISTRICT COURT
   20
                                CENTRAL DISTRICT OF CALIFORNIA
   21
        VERNON 11NSWORTH,                            ~ Case No. 2:18-cv-08048
   22
                                   Plaintiff,        ~ Judge: Hon. Stephen V. Wilson
   23
              vs.                                     JOINT AMENDED
   24
                                                      TRIAL EXHIBIT LIST
   7$ i FLON MUSK,
                                                      Pretrial Conference: Dec. 2, 2019
   26                              Defendant.         Trial Date:          Dec. 3, 2019

  27
  28

                                       AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 5 of 71 Page ID #:5794
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 2 of 68 Page ID #:5649



    1        Pursuant to Federal Rule of Civil Procedure 26(a)(3) and Local Rule 16-6,
    2 Plaintiff Vernon Unsworth and Defendant Elon Musk, hereby jointly submit the
    3 Amended Trial Exhibit List, attached as Exhibit A, removing certain exhibits and
    4 altering Dr. Jansen's documents based upon the Court's rulings, and adding certain
    5 publicly available documents.
    6        The parties reserve the right to use at trial:(a) exhibits to be used solely for
    7 impeachment pursuant to F.R. Civ. P. 26(a)(3)(A)(iii) and Local Rule 16-2.3;(b)
    8 exhibits obtained through trial subpoenas or otherwise produced after the date of this
    9 filing; and (c) documents the need for which could not reasonably have been
   10 anticipated in advance of trial.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -1-
                                     AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 6 of 71 Page ID #:5795
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 3 of 68 Page ID #:5650



    1    Dated: December 2, 2019             L. LIN WOOD,P.C.
                                             L. Lin Wood
    2
                                             Nicole J. Wade
    3                                        Jonathan D. Grunberg
                                             G. Taylor Wilson
    4
    5                                        WEISBART SPRINGER HAYES,LLP
                                             Matt C. Wood
    6
    7'                                       CHATHAM LAW GROUP
                                             Robert Christopher Chatham
    8
    9                                        By: /s/L. Lin Wood
                                             L. Lin Wood
   10
                                             Attorneysfor Plaintiff VeYnon UnswoYth
   11
                                             QUINN EMANUEL URQUHART
   12
                                             & SULLIVAN,LLP
   13                                        Alex Spiro
                                             Robert M. Schwartz
   14
                                             Michael T. Lifrak
   15                                        Jeanine M.Zalduendo
   16
                                             By: /s/Alex S iro
   17                                        Alex Spiro
   18                                        Attorneysfor Defendant Elon Musk

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              - ~-
                                   AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 7 of 71 Page ID #:5796
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 4 of 68 Page ID #:5651



                                             T VTTTT TT
    1
    2
        Exhibit              Description                        Objections       Date           Date
    3   No.                                                                   Identified      Admitted
         1        Complaint for Defamation              P:
    4 (D)                                                     • Relevance
    5                                                         • FRE 403
        2         Plaintiff Vernon Unsworth's
    6 (D)         Responses and Objections to Elon
                  Musk's First Set of
    7             Interro atories
    8    3        Plaintiff Vernon Unsworth's
        (D)       Verification of Responses; Elon
    9             Musk's First Set of Interro atories
        4         Photographs of Unsworth             D:
   10 (P*)                                                    • Relevance
        (D)                                                     (non-rescue
   11
                                                                 ictures)
   12 5           Extraction diagram by Vernon          P:
        (D)       Unsworth                                    • Relevance
   13                                                         • Misleadin
        6         Article: An Inside Story of the       P:
   14                                                                         ~ 2- ~          ~ 2 5~
        (D)       Tham Luang Cave Rescue with                 • Hearsay
   15             Vernon Unsworth                             • Relevance
        7         BCCT Multi-Chambers Chiang            P:
   16 (D)         Mai Business Networking - Q&A           • Hearsay
                  session from British diving expert      . Relevance
   17             Vernon Unsworth
   18    8        Email from Vernon Unsworth to
        (D)       Adam Fellows re Description
   19   10        Photograph of Unsworth
   20
        (~)
   21   11        Tweet from Elon Musk
        (D)
   22  12         Tweet from Elon Musk
      (D)
   23 13          Vernon Unsworth CNN Interview
   24 (P*)        (Video)
        (D)
   25    14       Vernon Unsworth CNN Interview
        (P*)      (Video)                                                     I~,-3'~~        ~2'3~~
   26 (D)
         15       Email from Vernon Unsworth to
   27
        (D)       Mark Stephens                                               ~ ~- - 3- ~ ~   ~ ~ ~~~~~~
   28
                                                       - 3-
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 8 of 71 Page ID #:5797
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 5 of 68 Page ID #:5652



    1    Exhibit              Description                         Objections       Date        Date
         No.                                                                    Identified   Admitted
    2     16       Tweet from Elon Musk
    3    (D)
          17       Report: Situational Analysis of       P:
    4    (D)       the Commercial Sexual                  •        Hearsay
                   Exploitation of Children,              •        Relevance
    5              Thailand                               .        Prejudice
    6                                                     •        Misleadin
         18        Tweet from Elon Musk
    7 (D)
         19        Tweet from Elon Musk
    8    ~p*~                                                                  la_3 -i ~      ~a-3-1~►

    9    (D)
         20        Tweet from Elon Musk
   10    (D)
         21        L. Wood letter to E. Musk
   11    (P*)
         (D)
   12 22           Tweet from Elon Musk
   13 ~P*)
      (D)
   14 23           BuzzFeed News Article "In A
         (D)       New Email Elon Musk Accused
   15              A Caver Of Being A `Child
                   Rapist' And Said He `Hopes'
   16'
                   There's A Lawsuit"
   17 24           Vernon Unsworth Time Interview                                                            0
      (D)          (Video)                                                     IZ ~ S" ~~
   18 25           Article: British cave diver           P:                                            r,~
         (D)       considering legal action over Elon         . Hearsay        ,~,(~.~~]     ~ 2,(~-- ~ v
   19              Musk's 'pedo' attack                       • Relevance           ~
   20                                                         • Pre'udice
         26        Vernon Unsworth Interview
   21    (D)       (Video)
         27        Article: British caver says he        P:
   22    (D)       approached by U.S., British                •    Hearsay
   23              la ers over Musk's comments
         28        Article: Hero British diver           P:
   24    (D)       Vernon Unsworth responds as                • Foundation
                   Elon Musk revives 'paedo' claim            . Hearsa
   25    29        Vernon Unsworth BBC Interview         P:
   26    (D)       (Video)                                    •    Relevance
         30        News18 Article "British Diver         P:
   27    (P*)      Who Sued Elon Musk Over `Pedo              •    Hearsay
         (D)       Guy' Insult Makes it to UK
   28              Honours List"
                                                        -4-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 9 of 71 Page ID #:5798
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 6 of 68 Page ID #:5653



    1    Exhibit              Description                       Objections         Date         Date
         No.                                                                    Identified    Admitted
    2  31          BuzzFeed News Article "The            D:
    3 (P*)         Cave Rescuer Elon Musk Called           • Hearsay
      (D)          A `Pedo' Has Lawyered Up And
    4              Is Pre arin A Libel Claim"
         33        Facebook page in Thai with            P:
    5 (D)          English translation                      •    Authenticity
                                                            •    Foundation
    6
                                                            •    Hearsay
    7                                                       •    Relevance
                                                            •    Prejudice
    8                                                       •    Misleadin
    9     34       Article: The Inside Story "Getting    D:
         (P*)      the Boys Out" Tham Luang Cave            •    Hearsay
   10              Rescue                                   •    Foundation
        35         Email Teller and Musk re:             D:
   1 1 (P*)        Apology                                  •    Foundation     ~2.3~ ~~1    ~~ _ 3-~(
   12               f~~K~ ~~~~~"[~,~                        •    Hearsay
                                                  `~        ~    Relevance
   13,                                                      •    FRE 403
         36        Email Birchall and Howard re:         P:
   14 (P*)         NDA                                      •                   ~2 -~"~~      I~~i-~ - E~
                                                                 Hearsay
       ~~~                                                                                          ,,
   15
         37        LLW Letter to Musk                                               ~ _1 ~    ~ _ ~ _~~
   16
                                                                                                              1
         (~)
   17 38           Musk Tweets (version containing
   18 (P)          all three successive tweets)
      (D)
   19 39           Musk Tweet beginning "As this
         (P*)      well-written article suggests..."
   20 (D)
         40        Musk Tweet re: "Bet ya a signed
   21 (P*)         dollar it's true"
   22 (D)
         41        Musk Tweet in response to Drew
                                                                                ~ a 3~~      ~ ~''3`~~
   23 (P*)
      (D)
                   Olanoff beginning"You don't
                   think it's stran e..."
                                                                                                              e
   24 42           Email Mac and Musk re: Child                                        G~    ~-t- ,vre.
      (P)          Rapist and Child Bride                                       ~a` ~~ ~ 1   ,F ~~~!~~'~ '~
   25
      (D)                                                                                     to o n ~~
   26 45           Financial Times Article "Elon        D:
      (P*)         Musk's weakness for self-               • Hearsay
   27              promotion masks his potential"          . Relevance
                                                           • FRE 403
   28
                                                        - 5-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 10 of 71 Page ID #:5799
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 7 of 68 Page ID #:5654



     1    Exhibit             Description                    Objections         Date         Date
          No.                                                                Identified    Admitted
    2 46            Cave Survey                                                               ~_ o
    3
      (D)
    4 47            WhatsApp chat printout          P:
      (D)                                                 • Hearsa
    5 48            Photo of Tube
    6 LP*)
         (D)
     7 49           Email Musk and Branson re:      D:
         (P*)       accusations                           • Hearsay
     8                                                    • Relevance
          50        Texts Unsworth and Vanessa      D:
    9
         (P*)       Unsworth                             •    Hearsay
    10                                                   •    Foundation
                                                         •    Relevance
    11                                                   •    FRE 602
    12                                                   •    FRE 403
        51          Email from Vernon Unsworth to   P:
    13 (D)          Adam Fellows re Watch "Hero        • Relevance
                    "E~~v~c~ad"thailand" on YouTube
    14    52        Woranan ("Tik") Ratrawiphakkun D:
         (P*)       ID card                              Foundation
    15
         (D)
    16    53        Facebook page in Thai with      P:
         (D)        English translation                  •    Authenticity
    17                                                   •    Foundation
                                                         •    Hearsay
   18
                                                         •    Relevance
    19                                                   •    Prejudice
                                                         •    Misleadin
   20     54A       Photo                           P:
   21    (D)                                                  Relevance      ~~-~~~        ~~- S~~
          54B       Photo                           P:
                                                                             ~2-S -I GI   ~2-S -ICI   ~~
   22    (D)                                             • Relevance
          54C       Photo                           P:
   23    (D)                                             • Relevance
   24     54D       Photo                           P:
         (D)                                             • Relevance
   25     54E       Photo                           P:
         (D)                                             • Relevance         ~ '~"~ ~ ~   j2" 5 ~
   26     54F       Photo                           P:
   27    (D)                                             • Relevance
          54G       Photo                           P:
   28    (D)                                             • Relevance

                                                   - 6-
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 11 of 71 Page ID #:5800
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 8 of 68 Page ID #:5655



     1   Exhibit             Description                       Objections         Date        Date
         No.                                                                   Identified   Admitted
    2 54H          Photo                                P:
    3 (D)                                                    • Relevance       ~2~ ~~       ~ZS ~~~
         54I       Photo                                P:
    4 (D)                                                       Relevance      ~~-5"l~      ~2-~5'~ ~
         54J       Photo                                P:
    5 (D)                                                    • Relevance
    6 55           Document in Thai                     P:
         (D)                                                 • Authenticity
    7                                                        • Hearsay
                                                             • Relevance
    8
                                                               Prejudice
    9                                                        • Misleadin
         56        Messaging Heltsley and Harris re:    P:
    10 (P*)        Rescue                                    • Hearsay
        (D)
    1 1 57         Tube Specifications                  P:
    12 (P*)                                                  • Hearsay
         (D)
    13    58       WhatsApp Chat                        P:
         (P*)                                                • Hearsay
   14~ (D)
       59          WhatsApp Chat                        P:
   15
      (P*)                                                   • Hearsay
   16 (D)
      60           Email Musk and Bowman re:            P:
   17              Rescue                                    • Hearsay
      (D)
   18 61           Email Mac, Musk, Teller,          P:
   19 (P*)         Birchall re: BuzzFeed Request for   .        Hearsay
      (D)          Comment                           D:
   20                                                   •       FRE 403
                                                        •       FRE 602
   21                                                   •       Foundation
   22 62           Email Howard, Musk, Ortiz,        P:                                G
         (P*)      Teller re: Investigation             •       Hearsay       1 ~'~ ~ ~ I   ~ ~~3 ~~        1
   23 (D)
   24 63           BuzzFeed News Article `Blon         D:
         (P*)      Musk Has Always Been At War               • Hearsay
   25              With The Media"                           • Relevance
                                                             • FRE 403
   26
   27 64           Email Howard and Birchall re:        P:
         (P*)      Investigation                             • Hearsay        ~~~~I~        ~o~-~~-(-~~~(
   28 (D)
                                                       -7-
                                         AMENDED JOINT EXH1B1'1' L15'1'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 12 of 71 Page ID #:5801
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 9 of 68 Page ID #:5656



     1   Exhibit             Description                    Objections      Date        Date
         No.                                                             Identified   Admitted
    2              Email Howard and Birchall re:     P:
        65
     3 (P*)        Investigation                          • Hearsay
      (~)
    4 66           Email Howard and Birchall re:     P:
         (P*)      Investigation                          • Hearsay
    5
                                                          • FRE 403
    6
                                                          • Relevance                 ~~
    7                                                     • FRE 404
         67        Texts Howard and Birchall re:     P:
    8 (P*)         Investigation                          • Hearsay
    9 (D)                                                 • Relevance    12-~-
                                                          • FRE 403
    10 68          Email Howard and Birchall re:     P:
        (P*)       Investigation                          • Hearsay
    1 1 (D)
                   Tweets by Ryan Mac                D:
    12 69
        (P*)                                           • Hearsay
    13 (~)                                             • Relevance
                                                       • FRE 403
   14~
   15     70       Email Mac, Musk, Birchall re:     P:
         (D)       Request for Comment                    • Hearsay
   16     71       Email Birchall and Howard re:     P:
         (P*)      Investigation                          • Hearsay
   17 (D)
   18 72           Email Howard and Birchall re:     P:
         (P*)      Investigation                          • Hearsay      ~2--~-}-~~   ~~..-4~~ <<T
   19 (D)
         73        Email Howard and Birchall re:     P:
   20 (P*)         Investigation                          • Hearsay
   21 (D)                                                 • Relevance
                                                          • FRE 403
   22 74           Email Howard and Birchall re:     P:
         (P*)      Investigation                          • Hearsay
   23 (D)
       75          Email Howard and Birchall re:     P:
   24
      (P*)         Investigation                          • Hearsay
   25 (D)
       77          Email Teller, Zaveri, Gleeson,    P:
   26 (P*)         O'Brien, Behrend re: Press             • Hearsay
      (D)          In uir
   27
   28
                                                    -8-
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 13 of 71 Page ID #:5802
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 10 of 68 Page ID #:5657



     1    Exhibit             Description                         Objections       Date        Date
          No.                                                                   Identified   Admitted
    2   78          Email Teller, Davis, Juncosa re:     D:
     3 (P*)         Cave Rescue                               •    Foundation
                                                              •    Hearsay
    4                                                         •    Relevance
                                                              •    FRE 403
     5                                                        •    FRE 602
    6      79       Email Martin, Hardy, Teller,         P:
          (P)       O'Brien, Arnold re: Press Inquiry         • Hearsay
     7 (D)
          80        Email Otto and Tesla Comms.          P:
    8 (P)           Re: Press Coverage                        • Hearsay
    9 (D)                                                D:
                                                              •    Foundation
    10                                                        •    Hearsay
                                                              •    Relevance
    11                                                        •    FRE 403
    12 81           Email Arnold and Higgins re:        D:
          (P)       Press Inquiry                             •    Foundation
    13                                                        •    Hearsay
                                                              •    Relevance
    14
                                                              •    FRE 403
    15     82       Email Riley and Arnold re: Press    D:
          (P)       Inquiry                                   •    Foundation
    16                                                        •    Hearsay
                                                              •    Relevance
    17
                                                              •    FRE 403
    18     83       Email Selk, SpaceX media, Tesla     D:
          (P)       media, Arnold etc. re: Press              •    Foundation
    19              Inquiry                                   •    Hearsay
                                                              •    Relevance
   20
                                                              •    FRE 403
   21      84       Email Teller, Arnold, Hardy,         D:
          (P)       O'Brien, Martin re: Press Inquiry      .       Foundation
   22                                                       •      Hearsay
   23                                                       •      Relevance
                                                            •      FRE 403
   24      85       Musk Tweet re: Media                 D:
          (P*)                                              •      Relevance
   25'.                                                     •      FRE 403
   26~ 86           Email Musk and Branson re:           D:
          (P*)      Accusations                             •      Foundation
   27''                                                     •      Hearsay
                                                            •      FRE 403
   28                                                       •      Relevance
                                                        - 9-
                                          AMENDED JOINT EXHIBIT L1S'I'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 14 of 71 Page ID #:5803
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 11 of 68 Page ID #:5658



     1   Exhibit             Description                          Objections       Date        Date
         No.                                                                    Identified   Admitted
    2 88           Email Davis, Musk, Teller re:         D:
    3 (P*)         Cave Rescue                                • Foundation
                                                              • Hearsay
    4                                                          (Osotthanakorn
                                                                statement)
     5 89          Email Teller, Balajadia, Members
                   of Press re: Cave Rescue
    6 P*)
      (
       90          Email Teller and Musk re:            D:
    7 (P*)         Investor Response                          •    Foundation   12. I~-I
                                                              •    Hearsay
    8                                                         •    Relevance
    9                                                         •    FRE 403
         91        Email Musk and Teller re:            D:
    10 (P)         Apology                                    •    Foundation   ia-3-~~      / a -3-~~
                   -}~~k -~-p Czt{c~~~, ~ Jura~2              •    Hearsay
   11                                                         •    Relevance
   12                                                         •    FRE 403
       92          Email O'Brien, Teller, Maron,        D:
   13 (P)          Arnold, Gleeson, Chen re: Press            •    Foundation   l a W,_~~
                   Coverage                                   •    Hearsay                               "~
   14                                                         •    Relevance
   15                                                         •    FRE 403
         93        Email Teller, Glover, O'Brien re:    D:
   16 (P*)         Press Coverage                             •    Foundation
                                                              •    Hearsay
   17
                                                              •    Relevance
   18                                                         •    FRE 403
         94        Email Arnold, Norman, Musk,          D:
   19 (P*)         Teller re: Press Coverage/Inquiry          • Hearsay
                                                              • Foundation
   20
                                                              • FRE 403
   21     95       Email Schmidbaur, Teller, Tesla      D:
         (P*)      Press, Zillis, O'Brien, SpaceX          •       Foundation
   22              Media, Arnold et. al re: Press         .        Hearsay
                   Coverage                                •       Relevance
   23
                                                           •       FRE 403
   24 96           Email Nesbitt, Glover, Musk,         D:
         (P*)      Arnold, Teller re: Accusations          •       Foundation
   25                                                      •       Hearsay
   26                                                      •       Relevance
                                                           •       FRE 403
   27
   28
                                                       - 10 -
                                        AMEND~;ll JUIN'1~ ~;XH1B1'1' LI51
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 15 of 71 Page ID #:5804
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 12 of 68 Page ID #:5659



     1   Exhibit             Description                       Objections       Date        Date
         No.                                                                 Identified   Admitted
    2 97           Email Caplan and Davis re: Cave    P:
    3 (P*)         Rescue                                  • Hearsay
      (D)                                             D:
    4                                                      •    Foundation
                                                           •    Hearsay
     5                                                     •    Relevance
    6                                                      •    FRE 403
         98        Texts Davis and Musk re: Cave
    7 (P*)         Rescue
         99        Texts Davis and Teller re: Cave    D:
    8 (P*)         Rescue                                  •    Foundation
    9                                                      •    Hearsay
                                                           •    Relevance
    10                                                     •    FRE 403
          100      Texts Davis and Teller re: Cave    D:
    1 1 (P*)       Rescue                                  •    Foundation
    12                                                     •    Hearsay
                                                           •    Relevance
    13                                                     •    FRE 403
       101         Tweets @elonmusk &
   14,
      (P)             GossiTheDo
   15 102          Email Musk and Davis re: Cave                             is-3-I~      ~2-3-1~j
      (P*)         Rescue
   16 103          Email Musk, Davis, Teller re:     D:
      (P*)         Cave Rescue                          • Foundation         ~~_3-i~      ~a -3`~~
   17                              as  -b ~orr,rn-~5   .  Hearsay
                    ~ ~~rt-Fc~
   18               ~   ~,.~~ O~ ~ ~n~                  • Relevance
                                                        • FRE 403
   19     104      Texts Arnold and O'Brien re:      D:
         (P*)      Accusations                          • Foundation
   20
                                                        • Hearsay
   21                                                   • Relevance
                                                        • FRE 403
   22     106      Email Chen and Tesla Comm. Re: D:
         (P)       Press Coverage                       • Foundation
   23
                                                        • Hearsay
   24                                                   • Relevance
                                                        • FRE 403
   25     123      Article: Elon Musk to go to trial P:
         (D)       over'pedo' tweet about British       • Hearsay
   26
                   diver Vernon   Unsworth
   27     124      Article: A British Cave Rescuer   P:
         (D)       Is Officially Suing Elon Musk        • Hearsay
   28              For Callin Him A Pedo hile
                                                     -11-
                                        AMENDED JO1NT EXHIBIT L1S"1'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 16 of 71 Page ID #:5805
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 13 of 68 Page ID #:5660



     1   Exhibit               Description                     Objections      Date        Date
         No.                                                                Identified   Admitted
    2  125         Article: Elon Musk hits back          P:
     3 D)
       (           against lawsuit by caver he called         • Hearsay
                   a' edo u '
    4     126      The Society of Professional           P:
         (D)       Journalists' Code of Ethics                • Hearsay
     5
       127         Vernon Unsworth Google search         P:
    6 D)
      (            results                                    • Hearsa
       128         Lin Wood Tweet                        P:
    7 (D)                                                     • Relevance
                                                              • Hearsa
    8
      129          Lin Wood Tweet                        P:
    9 D)
      (                                                       • Relevance
                                                              • Hearsa
    10    130      Lin Wood Tweet                        P:
         (D)                                                  • Relevance
    11
                                                              • Hearsa
    12  133        Jansen CV                             D:
       (P*)                                                   • Hearsa
    13 134         Jansen List of Testimony              D:
    14 (P*)                                                   • Hearsa
        136        Jansen List of Articles Containing
    15 (D)         Defaming Statements

    16
         139       Jansen Retainer Agreement
    17   ~P*)
         (D)
    18   140       Jansen Invoice
         ~P*)
   19 (D)
   20 141          Jansen Invoice
      (p*)
   21 (D)
          142      Jansen Time and Expense Sheet
   22 (P*)
   23 (D)
       143         Letter agreement between              P:
   24 (D)          Bernard (Jim) Jansen and Quinn             • Relevance
                   Emanuel
   25     144      Letter agreement between              P:
         (D)       Bernard (Jim) Jansen and Quinn             • Relevance
   26              Emanuel
   27     145      printout re foxnews.com website
         (D)        erformance
   28
                                                        -12-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 17 of 71 Page ID #:5806
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 14 of 68 Page ID #:5661



     1    Exhibit              Description                        Objections       Date        Date
          No.                                                                   Identified   Admitted
    2    146        Jansen Spreadsheet                   P:
     3   (D)                                                  • Completeness

    4     147       Article: The Internet is Mostly      P: •
         (D)        Bots                                    •      Hearsay
     5                                                      •      Foundation
    6                                                       •      Relevance
                                                            •      Prejudice
    7                                                       •      Misleadin
       148          printout from cars.com               P:
    8
      (D)                                                   •      Relevance
    9 149            Article: The Week in Tesla News:
      (D)            Snoozing on Autopilot, Musk
    10              'Deletes' Twitter and the EV
                    Evolution
   11  150           Article: How Accurate Are
   12 D)
      (              Website Traffic Estimators?
       151          Article: Find Out How Much           P:
   13 (D)           Traffic a Website Gets: 3                 •    Hearsay
                    Ways Compared                             •    Foundation
   14
                                                              •    Relevance
   15                                                         •    Prejudice
                                                              •    Misleadin
   16 152           Article: Elon Musk Calls Thai
   17 D)
     (              Cave Diver Hero A 'Child Rapist'
                    As He Escalates Baseless Feud
   18     153       Article: If You're Calling
         (D)        Someone a 'Pedo' on Twitter,
   19               Elon Musk, It's Time to Take a
                    Lon ,Hard Look at Your Life
   20
         200        Musk Tweet re "signed dollar"
                                                                                ►a~3-~~I     ►ol- 3 -tai
   21    (P)        responding to @GossiTheDog
                    statin    edo"
   22    201        Musk Tweet re: purported             D:
         (P)        apology beginning with "As this           •    Foundation   ~ ~ -~J'~~    ~ a~J~ -~~
   23               well-written article suggests"            .    Hearsay
                    replying to @adamchavez                   .    Relevance
   24
                                                              •    FRE 403
   25    202        Musk Tweet re: "strange he
         (P)        hasn't sued me" with comments
   26    203        Email Howard and Birchall re:
   27    (P*)       Investi ation

   28
                                                        -13-
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 18 of 71 Page ID #:5807
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 15 of 68 Page ID #:5662



     1      Exhibit             Description                       Objections         Date         Date
            No.                                                                   Identified    Admitted
     2 204            Google Results for "James          D:
     3 (P*)           Howard Jupiter" "Before Aug 15,         •    Not provided
                      2018"                                   •    Authenticity
     4                                                        •    Foundation
                                                              •    FRE 602
     5205             Daily Echo Article "Businessman    D:
    6 P*)
     (                stole £426,000 from company's         •      Foundation
                      accounts despite being given         .       Hearsay
     7                `numerous second changes"'           .       Relevance
                                                            •      FRE 403
     8
      206             Email Musk and Glover re:          D:
    9 P*)
      (               Accusations                           •      Foundation
                                                            •      Hearsay
    10                                                      •      Relevance
                                                            •      FRE 403
    11
       208            BuzzFeed News Article "People      D:
    12 P*)
      (               Really Aren't Here for Elon           •      Foundation
                      Musk's Rescue Submarine"              •      Hearsay
    13                                                      •      Relevance
    14                                                      •      FRE 403
           209        BuzzFeed News Article "Elon        D:
    15 (P*)           Musk Didn't Help Save The Thai        •      Foundation
                      Boys. Now He's Attacking              •      Hearsay
    16                Someone Who Did"                     .       Relevance
    17                                                      •      FRE 403
           210        BuzzFeed News Article "Elon        D:
    18 (P*)           Musk Has Revisited His Baseless      .       Hearsay
                      Pedophile Claims"                    .       FRE 403 (re
    19                                                             SEC)
   20 211             BuzzFeed News article "The         D:
           (P*)       Cave Rescuer Elon Musk Called           • Hearsay
   21                 A `Pedo' Has Lawyered Up And
                      Is Pre arin A Libel Claim"
   22 212             Musk Google Alerts                 D:
           (P)                                                •    Hearsay        ~ ~'~ _ ~ ~   ~ "~~~ ~
   23
                                                              •    Relevance
                                                                                                eXcl     ro ~
   24                                                         •    FRE 403                      o~ a n
                                                              •    FRE 602                       00 1~      e~
   25       213       Musk Google Alerts                 D:                                      ~~' ~       ~
   26 ',   (P)                                                •    Hearsay                       '~° ~ ~ ~S ~
                                                              •    Relevance
   27                                                         •    FRE 403
                                                              •    FRE 602
   28
                                                        - 14-
                                           AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 19 of 71 Page ID #:5808
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 16 of 68 Page ID #:5663



     1   Exhibit            Description                       Objections      Date        Date
         No.                                                               Identified   Admitted
     2 214         Musk Google Alerts                D:
     3 (P)                                                • Hearsay
                                                          • Relevance
     4                                                    • FRE 403
                                                            FRE 602
     5 215         Musk Google Alerts                D:
    6 (P)                                                 •    Hearsay
                                                          •    Relevance
     7                                                    •    FRE 403
                                                          •    FRE 602
     8
      216          Musk Google Alerts                D:
    9 (P)                                                 •    Hearsay
                                                          •    Relevance
    10                                                    •    FRE 403
                                                          •    FRE 602
    11
        217        Musk Google Alerts                D:
    12 (P)                                                •    Hearsay
                                                          •    Relevance
    13                                                    •    FRE 403
    14                                                    •    FRE 602
         218       Musk Google Alerts                D:
    15 (P)                                                •    Hearsay
                                                          •    Relevance
    16                                                    •    FRE 403
   17                                                     •    FRE 602
        219        Musk Google Alerts                D:
    18 (P)                                                •    Hearsay
                                                          •    Relevance
   19                                                     •    FRE 403
   20                                                     •    FRE 602
         220       Musk Google Alerts                D:
   21 (P)                                                 •    Hearsay
                                                          •    Relevance
   22
                                                          •    FRE 403
   23                                                     •    FRE 602
         221       Musk Google Alerts                D:
   24 (P)                                                 •    Hearsay
                                                          •    Relevance
   25
                                                          •    FRE 403
   26                                                     •    FRE 602

   27
   28
                                                   - 15-
                                        AMENDED JOINT EXH1Bl'1'L1S'1'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 20 of 71 Page ID #:5809
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 17 of 68 Page ID #:5664



     1   Exhibit              Description                        Objections       Date        Date
         No.                                                                   Identified   Admitted
    2 222          Musk Google Alerts                   D:
    3 (P)                                                    •    Hearsay
                                                             •    Relevance
    4                                                        •    FRE 403
                                                             •    FRE 602
     5 223         Quora Article "What's the full       D:
    6 (P)          story behind Elon Musk's                •      Foundation   ~~~~'~1      ~ a-~3— I~
                   involvement with the Thai cave         .       Hearsay
    7              rescue effort?"                         •      Relevance
                                                           •      FRE 403
    8
      224          Dkt. 30 —Musk's Notice of            D:
    9 P*)
     (             Motion and Motion to Dismiss            •      Relevance
                   Plaintiff Vernon Unsworth's            .       FRE 403
    10             Complaint; Memorandum of
                   Points and Authorities
    11   225       Dkt. 45 —Defendant Elon Musk's       D:
    12~ (P*)       Answer to Plaintiffls Complaint             Relevance
                                                             • FRE 403
    13    226      Email Gleeson, Teller, Lee re:       D:
         (P*)      Cave Rescue                               • Hearsay
    14                                                       • Relevance
   15                                                        • FRE 403
         227       Email Teller to various reporters
    16 (P*)        re: Cave Rescue
         228       Email O'Brien, Tesla Comms.,         D:
   17 (P*)         and Liddle re: Press Coverage             • Hearsay
   18                                                        • Relevance
                                                             • FRE 403
   19 229          Email LLW PC to Musk
      ~P*  )
   20 230          Email LLW PC to Musk
   21 ~P*)
         231       Email LLW PC to Musk
   22 (P*)
         232       Musk Tweet "This reaction has
   23 (P*)         shaken my opinion of many                                   12-~-1~      J~~—!~
                    eo le...."
   24
          233      Email Birchall and Howard re:
   25    (P*)      Investi ation
          234      Email Birchall and Howard re:
   26    (P*)      Investi ation
          235      Email Birchall and Howard re:
   27    (P*)      Investi ation
   28     236      Email Birchall and Howard re:
         (P*)      Investi ation
                                                       -16-
                                         AMENDED JO1N'1' ~;XHlt3f1' L15"1'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 21 of 71 Page ID #:5810
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 18 of 68 Page ID #:5665



     1   Exhibit              Description                        Objections      Date        Date
         No.                                                                  Identified   Admitted
     2    237      Email Birchall and Howard re:
     3   (P*)      Investi ation
          238      Email Birchall and Howard re:
     4   (P*)      Investi ation
          239      Email Rive and Musk re: Cave
     5   (P*)      Rescue
          241      Email Jeremy Arnold, Teller,           D:
     6
         (P*)      Musk, Davis re: Quora Article               • Hearsay
     7                                                         • Relevance
                                                               • FRE 403
     8    242      Email Arnold, Teller, Norman,          D:
         (P*)      Birchall re: Quora post                     • Hearsay
     9
                                                               • Relevance
    10                                                         • FRE 403
         243       Email Teller and Arnold re:            D:
    1 1 ' (P*)     Quora post                                  • Hearsay
    12                                                         • Relevance
                                                               • FRE 403
   13     244      Email Musk and Thailand Team
         (P*)      re: Cave Rescue
   14     245      Email Yu, Musk, Ortiz re: Cave
         (P*)      Rescue
   15
          246      Email Harris, Musk, Teller, and
    16   (P*)      Thailand Team re: Cave Rescue
          247      Email Stanton and Musk re: Cave
    17   (P*)      Rescue
          248      Email Stanton and Musk re: Cave
   18
         (P*)      Rescue
   19     249      Text Musk re: Cave Rescue
         (P*)
   20  250         Musk Tweet re: Cave Rescue
       ~P*)
   21 251          Email Musk and Eby re: Cave
   22 (P*)         Rescue
       252         Musk Tweets re: Cave Rescue
   23    ~P*~                                                                 ~a-y -~~ ~~-~-+~
         253       Email Musk, Teller, Birchall,          D:
   24 (P*)         Arnold re: Press Inquiry                    • Hearsay
                                                                 Foundation
   25
                                                               • Relevance
   26                                                          • FRE 403
         254       Email Musk and Schwartz re:
   27 (P*)         Accusations
          256      Email Davis, Teller et al. re: Cave
   28
         (P*)      Rescue
                                                         -17-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 22 of 71 Page ID #:5811
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 19 of 68 Page ID #:5666



     1   Exhibit             Description                        Objections       Date         Date
         Na,                                                                  Identified    Admitted
    2 257          Email Davis to Thailand Team re:
    3 (P*)         Cave Rescue
       258         AIG Policy (subject to meet and     D:
    4 (P*)         confer)                                  • FRE 403
                                                            • Stipulation
     5                                                      • FRE 411
    6     259      AIG Declarations Page (subject to D:
         (P*)      meet and confer)                     • FRE 403
     7                                                  • Stipulation
                                                        • FRE 411
     8   260       Musk Tweet re: Cave Rescue                                 ~ a~ -~~       ra-`~-4~j
    9    ~P*)
         261       Musk Tweet re: Cave Rescue
    10 (P*)
         262       Musk Tweets re: Cave Rescue
    11   ~P*~                                                                 ~ ~-a-i--~~, ~ a-4,,~
                   Musk Tweet re: Cave Rescue
    12 263
       ~p*~                                                                   12-~-~~       ~2-u_~~r
    13   264       Musk Tweets re: Cave Rescue
       (P*)
    14 265         Musk Tweets re: Cave Rescue
    15   ~p*)
         266       Musk Tweet re: Cave Rescue
    16   ~P*)
         267       Musk Tweet re: Cave Rescue
    17 (P*)
         268       Musk Tweet re: Cave Rescue
    18
         (P*)
   19 269          Musk Tweet re: Cave Rescue
      (P*)                                                                    ~ 2_y _~~     ~ ~ ~ y ~~
   20 270          Musk Tweet re: Cave Rescue                                         i~    ~2_~ _ ~~

   21    271
         ~P*~
                   Musk Tweet re: Cave Rescue
                                                                              ~a-
                                                                                    y_~c~
                                                                                            ~2~-~5       e
   22
         272       Musk Tweets re: Cave Rescue
   23    ~P*)
         273       Musk Tweets re: Cave Rescue
   24 (P*)
         274       Loup Ventures "An Open Letter       D:
   25 (P*)         to Elon Musk"                            •    Hearsay
   26                                                       •    Foundation
                                                            •    Relevance
   27                                                       •    FRE 403

   28
                                                      - 18-
                                       AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 23 of 71 Page ID #:5812
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 20 of 68 Page ID #:5667



     1    Exhibit              Description                       Objections       Date        Date
          No.                                                                  Identified   Admitted
     2 275          Fortune Article "After Elon         D:
     3 (P*)         Musk's `Pedo'; Tweet, Tesla            •      Hearsay
                    Shares Fall 4% as Some Investors      .       Foundation
    4               Worry About His Erratic               .       Relevance
                    Behavior"                             .       FRE 403
     5276           Business Insider Article "One of    D:
    6 P*)
      (             Tesla's largest shareholders is        •      Hearsay
                    urging Elon Musk to simmer            .       Foundation
    7               down and focus after a                .       Relevance
                    tumultuous few weeks"                 .       FRE 403
    8
      277           Bloomberg Article "`The Last        D:
    9 P*)
     (              Bet-the-Company Situation':            •      Relevance
                    Q&A With Elon Musk"                   .       FRE 403
    10 278          Musk Tweet re "taking Tesla         D:
         (P*)       private ..."                           •   Relevance
    11
                                                           •   FRE 403
    12                                                     •   Motion In
                                                               Limine
    13                                                       • FRE 404
          279       Email Mac and Musk re:
    14
         (P*)       Accusations/Cave Rescue
    15    280       Email Birchall and Howard re:
         (P*)       Investi ation
    16    281       Email Davis, Musk, Thailand
         (P*)       Team re: Cave Rescue
    17    282       Email Davis, Dunn, Musk re:
    18   (P*)       Cave Rescue
          283       Email Davis, Bowman et al. re:
    19   (P*)       Cave Rescue
          284       Cave Survey from The Guardian
   20 (P*)
                    Email Mitchell and Arnold re:       D:
   21 285
         (P)        Press Inquiry                            • Hearsay
   22                                                        • Relevance
                                                             • FRE 403
   23     286       Email Higgins and Arnold re:        D:
         (P)        Press Inquiry                            •    Hearsay
   24
                                                             •    Foundation
   25                                                        •    Relevance
                                                             •    FRE 403
   26 287           Email re: Press Inquiry             D:
   27 P)
     (                                                       • Hearsay
                                                             • Relevance
   28                                                        • FRE 403
                                                       - 19-
                                          AMENDED JOINT EXHIBIT L1S'1'
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 24 of 71 Page ID #:5813
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 21 of 68 Page ID #:5668



     1   Exhibit             Description                       Objections       Date        Date
         No.                                                                 Identified   Admitted
    2 288          Arnold and Mumtaz re: Press        D:
    3 (P)          Inquiries                               • Hearsay
                                                           • Relevance
    4                                                      • FRE 403
         289       Email Levin, Arnold, O'Brien et    D:
    5 (P)          al. re: Press Inquiry                   • Hearsay
    6                                                      • Relevance
                                                           • FRE 403
     7 290         Email Arnold and O'Brien re:       D:
         (P*)      Press Coverage                          •    Hearsay
     8                                                     •    Foundation
    9                                                      •    Relevance
                                                           •    FRE 403
    10 291         Email O'Brien and Tesla Comms. D:
         (P*)      re: complaints                      • Hearsay
    11
                                                       • Foundation
    12                                                 • Relevance
                                                         FRE 403
    13    292      Email O'Brien, Chen, Arnold re:  D:
         (P*)      Press Coverage                      • Hearsay
    14
                                                       • Foundation
    15                                                 • Relevance
                                                       • FRE 403
    16 293         Email O'Brien and Arnold re:     D:
                   Press Inquiry
    17 (P*)                                            • Hearsay
                                                       • Foundation
    18                                                 • Relevance
                                                       • FRE 403
   19 294          Email Arnold, Delaville, O'Brien D:
   20 (P*)         et al. re: Press Coverage           • Hearsay
                                                       • Foundation
   21                                                  • Relevance
                                                       • FRE 403
   22              Email Glover, Arnold, Musk,      D:
          296
   23    (P*)      Teller, O'Brien, Antonini re:       • Hearsay
                   BuzzFeed Accusations                • Foundation
   24                                                  • Relevance
                                                       • FRE 403
   25                                                    (statements by
   26                                                     others)

   27
   28
                                                     - 20-
                                        AMEND~;D JU1N'1 ~;Xtilt311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 25 of 71 Page ID #:5814
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 22 of 68 Page ID #:5669



     1    Exhibit             Description                         Objections       Date        Date
          No.                                                                   Identified   Admitted
    2 297           Email Arnold, Tay, Antonini re:      D:
    3 (P*)          Press Coverage                            •    Hearsay
                                                              •    Foundation
    4                                                         •    Relevance
                                                              •    FRE 403
     5298           Email Arnold and Tesla Comms.        D:
    6 P*)
      (             re: Press Inquiries                       • Relevance
                                                              • FRE 403
    7 299           Email Arnold and Teller re: Press    D:
         (P*)       Ingiury                                   •    Hearsay
    8
                                                              •    Foundation
    9                                                         •    Relevance
                                                              •    FRE 403
    10   300        Email with Photo of Unsworth
    11   ~P*)
         301        Photo of Unsworth
    12   ~P*)
         302        Photo of Unsworth
    13, (P*)
         303        Photo of Unsworth
    14
         (P*)
    15   304        Photo of Unsworth
         (P*)
    16    305       Email Ellis and Unsworth re:
         (P*)       Cave Rescue
    17    306       Email Unsworth re: Cave Survey
    18    ~P*)
          307       Cave Survey with handwritten
   19    (P*)       notes
          308       Emails Stanton and Musk re:
   20    (P*)       Cave Rescue
          309       Emails Stanton and Musk re:
   21    (P*)       Cave Rescue
   22     310       Emails Stanton and Musk re:
         (P*)       Cave Rescue
   23     311       Emails Stanton and Musk re:
         (P*)       Cave Rescue
   24     312       Emails Stanton and Musk re:
         (P*)       Cave Rescue
   25
          313       Emails Stanton and Musk re:
   26    (P*)       Cave Rescue
          314       Emails Stanton and Musk re:
   27    (P*)       Cave Rescue
          315       Emails Stanton and Musk re:
   28    (P*)       Cave Rescue
                                                        -21 -
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 26 of 71 Page ID #:5815
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 23 of 68 Page ID #:5670



     1   Exhibit              Description                       Objections       Date        Date
         Na                                                                   Identified   Admitted
     2 316         Emails Stanton and Musk re:
    3 (P*)         Cave Rescue
       317         Email Lever and Unsworth re:
    4 (P*)         MBE
       318         Email Unsworth and Blanch re:
    5 (P*)         Investiture
       319         Email re: Commendation
    6
         (P*)
    7     320      Email Unsworth and Thai         D:
         (P*)      Embassy re: Immigration Records   . Foundation
     8                                                • Hearsa
        321        Email Unsworth and Harris re:
    9
       (P*)        Documentar
    10 322         Cave Surveys and Notes
         (P*)
    11  323        Cave Photograph
        ~P*)
    12 324         Photograph of Unsworth
    13 ~P*)
        325        Unsworth Passport (reserving
    14 (P*)        ri ht to enter actual ass ort)
        326        Photograph of Unsworth
    15 (P*)
                   Photograph of Unsworth
    16 327
       (P*)
    17 328         Video of Cave Rescue/Unsworth       D:
         (P*)                                               • Relevance
    18                                                      • FRE 403
       329         Tik ID                              D:
    19
      (P*)                                                  • Foundation
   20 330          Unsworth Passport
         (P*)
   21  331         Photos of tube
   22 ~P*)
       332         Cave Survey
   23 ~P*)
       333         Text Unsworth and Vanessa           D:
   24 (P*)         Unsworth                                 •    Hearsay
                                                            •    Foundation
   25                                                       •    Relevance
   26                                                       •    FRE 403
         334       Email Teller, Musk, Davis re:
   27 (P*)         Cave Rescue
         335       Email Musk and Shotwell re:
   28 (P*)         Cave Rescue
                                                     -22-
                                         AMEND~,D JU1N'1' ~Xtill311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 27 of 71 Page ID #:5816
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 24 of 68 Page ID #:5671



     1   Exhibit             Description                         Objections         Date         Date
         No.                                                                     Identified    Admitted
     2             Email Musk and Shotwell re:
       336                                                                       f2-y - ~ °(   i 2-c~-~y'
     3 P*)
      (            Cave Rescue
       337         Email Musk re: Cave Rescue
    4 (P*)
         338       Email Stubbings and Musk re:         D:
     5 (P*)        Cave Rescue                               •    Hearsay
    6                                                        •    Foundation
                                                             •    Relevance
    7                                                        •    FRE 403
         339       Email Glover and Hilton file         D:
    8 (P*)         titled "Email_Glover Hilton re          •      Hearsay
                   Elon's pedo comment"(produced          .       Foundation
    9
                   by Ridgley Walsh)                       •      Relevance
    10                                                     •      FRE 403
         340       Email Glover, Arnold, Teller,        D:
    1 1 (P*)       Musk file titled                        •      Hearsay
    12             "Email Glover Teller re 60             .       Relevance
                   Mins"(produced by Ridgley              .       FRE 403
    13             Walsh)
         362       Tesla Form 8-K dated November        D:
    14 (P*)        5, 2013                                   • Relevance
   15                                                        • FRE 403
                                                             ~ Hearsa
   16  364         Tesla Records Custodian
      (P*)         Declaration
   17 365          Boring Company Records
      (P*)         Custodian Declaration
   18
       366         SpaceX Records Custodian
   19 P*)
      (            Declaration
       367         Unsigned Agency Agreement
   20 (P*)
         368       The Tham Luang Cave Rescue —        D:
   21 (P*)         A Personal Account by Martin              •    Hearsay
   22              Ellis                                     •    Foundation
                                                             ~    Authenticity
   23                                                        •    Relevance
                                                             •    FRE 403
   24
          369      Email Howard and Birchall re:
   25    (P*)      Investi ation
          370      Email Howard and Birchall re:
   26    (P*)      Investi ation
          371      Email Teller and Musk re: Media
   27    (P*)      Contact
   28     372      Email Teller, Birchall, Musk re:
         (P*)      Press In uir
                                                      - 23 -
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 28 of 71 Page ID #:5817
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 25 of 68 Page ID #:5672



     1   Exhibit             Description                        Objections       Date        Date
         Na                                                                   Identified   Admitted
    2 373          Email Musk and. Benson re: Flint    D:
    3 P*)
     (                                                      •    Hearsay
                                                            •    Foundation
    4                                                       •    Relevance
                                                            •    FRE 403
    5 374          Musk Google Alerts                  D:
    6 P*)
     (                                                      •    Hearsay
                                                            •    Foundation
    7                                                       •    Relevance
                                                            •    FRE 403
    8
        375        Musk Google Alerts                  D:
    9 . P*)
       (                                                    • Hearsay
                                                            • Relevance
    10    376      Musk Google Alerts                  D:
         (P*)                                               • Hearsay
    11
                                                            • Relevance
    12    377      Email Musk to Musk re: Tweet        D:
         (P*)                                               • Hearsay
   13                                                       • Relevance
          378      List of Ongoing Litigation          D:
   14
         (P*)                                               •    Hearsay
   15                                                       •    Foundation
                                                            •    Relevance
   16                                                       •    FRE 403
   17    380       Text Musk and Teller
         (P*)
    18    381      Text Musk and Davis
          ~P*)
    19    382      Text Musk and Harris
   20     ~P*)
          383      Text Musk and O'Brien
   21     ~P*)
          385      Text Musk and Grimes                D:
   22    (P*)                                               •    Hearsay
                                                            •    Foundation
   23
                                                            •    Relevance
   24                                                       •    FRE 403
         386       Email Reymenants and Davis
   25 (P*)
       387         Email Glover, Hilton, Felten        D:
   26 (P*)         (Produced by Ridgley Walsh)              •    Hearsay
   27                                                       •    Foundation
                                                            ~    Relevance
   28                                                       •    FRE 403
                                                      - 24-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 29 of 71 Page ID #:5818
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 26 of 68 Page ID #:5673



     1   Exhibit             Description                         Objections         Date        Date
         No.                                                                     Identified   Admitted
     2 388         Ridgley Walsh Records
     3 (P*)        Certification executed b Glover
         389       Musk Twitter Profile                 D:
     4 (P*)                                                  • Relevance
                                                             • Hearsa
     5   390       Musk Twitter Profile
    6 ' (P*)
         391       Musk Twitter Profile
     7 (P*)
         397       Email T. Wilson to M. Lifrak Re:     D:
     8 (P*)        SERVICE — Unsworth v. Musk,              • Relevance
                   Case no. 2:18-cv-08048-SVW-JC            . FRE 403
    9
                   — Initial Disclosures
    10    398      Declaration of Jared Birchall        D:
         (P*)                                                •    Foundation
    11                                                       •    Relevance
                                                             •    Work Product
    12
                                                             •    Hearsay
    13                                                       •    FRE 403
         399       Defendant's Privilege Log            D:
    14 (P*)                                                  •    Foundation
    15                                                       •    Relevance
                                                             •    Work Product
   16                                                        •    Hearsay
                                                             •    FRE 403
   17 400          Articles Referenced in Dr.          D~
   18 ~P*)         Jansen Re ort                             • Hearsay           ~a~"5-~~
      401          Reuters Article "Elon Musk D~
   19                                                             Hearsay
      (P*)         shows off `kid-sized
   20              submarine' he thinks can
                   hel in Thai cave rescue"
   21
      402          Interesting Engineering     D~
   22 (p*)         Article "Elora Musk Drops                      Hearsay
                   off `Kid-Size' Submarine to
   23
                   Help Rescue Thai Soccer
   24              Team From the Cave"
         403       Newsweek Article "Elora     D~
   25                                                             Hearsay
         (P*)      Musk Shocked by Thai Cave
   26              Backlash: `Something's
                   Messed Up if This is Not a
   27
                   Good Thin "'
   28
                                                      - 25 -
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 30 of 71 Page ID #:5819
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 27 of 68 Page ID #:5674



     1   Exhibit             Description                  Objections      Date        Date
         No.                                                           Identified   Admitted
    2
       404          Dezeen Article "Elon Musk       D~
     3 (P*)         rebuffs claims tiny                     Hearsay
                    submarine was impractical
    4
                    for cave rescue"
     5   405        The New York Times              D~
         (P*)       Article "Elon Musk Defends              Hearsay
    6
                    His Rejected Mini-Sub Plan
    7               for Thai Cave"
        406         YouGov Article "World's         D~
    8                                                       Hearsay
       (P*)         most admired 2019"
     9 407          Time Article "Time 100:         D~
                                                            Hearsay
    10 (P*)         The Most Influential People
                    of 2018"
    11 408          Time Article "Elon Musk Is      D~
                                                            Hearsay
   12 P*)
      (             on the 2018 Time 100 List"
       409          Business Insider South          D~
   13 (P*)          America Article `Blon Musk              Hearsay

   14              (46)the 25th most influential
                     erson in the world"
   15  410          The New York Times              D~
                    Article "Divers in Thailand             xearsay
   16 (P*)
                    Scour Cave for Missing
    17              Soccer Team and Coach"
   18 411           The New York Times              D~
         (P*)       Article "Soccer Team Is              • Hearsay
   19              Found Alive in Thailand
   20              Cave Rescue"
      412          The New York Times               D~
   21 (P*)         Article "Thailand Cave                   Hearsay
   22              Rescue Turns to How to
                   Extract Trapped Soccer
   23              Team"
   24 413          The New York Times               D~
      (P*)         Article "Thai Cave Rescue                Hearsay
   25
                   Will Be a Murky and
   26              Desperate Ordeal, Divers
                   Sa "
   27
   28
                                                   -26-
                                      AMENDED JO1NT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 31 of 71 Page ID #:5820
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 28 of 68 Page ID #:5675



     1   Exhibit             Description                   Objections      Date        Date
         No.                                                            Identified   Admitted
    2
       414          The New York Times               D~
     3 (P*)         Article "4 Team Members                 Hearsay
                    Are Out of Thailand Cave,
    4
                    With 9 to Go"
    5 415           The New York Times               D~
      (P*)          Article "How Rescuers in a              Hearsay
    6
                    Thai Cave Pulled Offthe
    7               Im ossible"
                    The New York Times               D~
    8 416
       (P*)         Article "'Still Can't Believe         ~ Hearsay
    91              It Worked': The Story of the
    10              Thailand Cave Rescue"
        417         Bloomberg Businessweek           D~
    1 1 (P*)        Article "When Elon Musk                 Hearsay
    12              Tried to Destroy Tesla
                    Whistleblower Martin
    13              Tri "
   14 418           Elon Musk Tweets                 D~
      (P*)          responding to @zeynep and               Hearsay
   15                  elonmusk      edo u "
   16 419           New York Times Article           D~
      (P*)         "What Elon Musk Should                   Hearsay
   17               Learn From the Thailand
   18               Cave Rescue"
      420           Elon Musk Tweet                  D~
   19 (P*)          responding to @zeynep                   Hearsay

   20              ("pedo guy")from Vox
                    Article "Elon Musk just
   21               called one ofthe Thai cave
   22               rescuers a edo hile"
      421           Elon Musk Tweet                  D~
   23 (P*)          responding to                           Hearsay
   24               @GossiTheDog ("bet ya a
                    signed dollar it's true) from
   25               Time Ma azine
   26 422           Archived Elon Musk with          D~
      (P*)          tweets from @zeynep and                 Hearsay
   27
                       elonmusk
   28
                                                    -27-
                                       AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 32 of 71 Page ID #:5821
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 29 of 68 Page ID #:5676



     1     Exhibit             Description                     Objections       Date        Date
           No.                                                               Identified   Admitted
    2
        423          Twitter thread with tweets        ~~
     3 (P*)          from @zeynep and                           Hearsay
                       elonmusk
    4
       424           Gizmodo Article "Is Elon          D~
    5 (P*)           Musk Serious?"                             Hearsay
      425            The New Republic Article          D~
    6                                                           Hearsay
      (P*)           "Is Elon Musk's `kid-sized
    7                submarine' a immick?"
    8 426            RNZ News Article "Why             D~
                     was Elon Musk at the Thai                  Hearsay
    9                cave rescue?"
   10 427            Dr. Jansen Amended Expert         D~
      ~P*)           Report                                  ~ Hearsay       I~ ~
                                                                                ! ~
   11                                                        • Foundation
                                                             • FRE 403
   12 428            Appendix D to Dr. Jansen          D~
   13 (P*)           Amended Expert Report —                    Hearsay     ~ a -5`~
                     Links to Articles
   14 429            Appendix E to Dr. Jansen          D~
   15 (P*)           Amended Expert Report —                    Hearsay     (,~- S -l~
                     Goo le Trends Gra hs
   16
       430           Appendix fto Dr. Jansen           D~
   17 (P*)           Amended Expert Report —                    Hearsay
                     Cites to Supporting and
   18
                     Su lementar Documents
   19 431            Appendix G to Dr. Jansen          D~
      (P*)           Amended Expert Report —                 ~ Hearsay        a- 5-~~
   20
                     List of Countries
   21     432        Dr. Jansen Amended                D~
          (P*)       Spreadsheet —Working                       Hearsay     ~ a-5- ~~1
   22 i
                     Papers
   23      500       PIA reprimands Burgess Wreford     P:
          (D)        & Unsworth                              • Hearsay
   24                                                        • Relevance
   25                                                        • Pre'udice
          501        Mark Stephens Tweet: Hip Hip       P:
   26 (D)            Hoo Ray @Buzzfeed                       • Hearsay
                                                             • Relevance
   27                                                        • Pre'udice
   28
                                                      - ~o-
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 33 of 71 Page ID #:5822
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 30 of 68 Page ID #:5677



     1    Exhibit              Description                      Objections      Date        Date
          No.                                                                Identified   Admitted
    2  502          Article: Media lawyers: Why          P:
    3 (D)           Donald Trump is unlikely to sue         •    Hearsay
                    in UK or US over'dirty dossier'        .     Relevance
    4               media revelations                       •    Pre'udice
          503       Article: Buzzfeed seeks court        P:
    5 (D)           order forcing Press Gazette to          •    Hearsay
    6               release confidential journalistic      .     Relevance
                    material                                •    Pre'udice
    7 504           Article: A Media Lawyer Says         P:
         (D)        There Will Be A Huge "Chilling          •    Hearsay
    8               Effect" From The Daily Mail's          .     Relevance
    9               Libel Payout To Melania Trump          .     Pre'udice
         505        Email from John Paczkowski to        P:
    10 (D)          Dave Arnold re story on NLRB            •    Relevance
                    charges                                 •    Hearsa
    11
      506           Email from Caroline O`Donovan        P:
   12 D)
      (             to Dave Arnold re response to           •    Relevance
                    worksafe report?                       .     Hearsa
   13     507       Email from Caroline O`Donovan        P:
         (D)        to Dave Arnold re nlrb complaint        •    Relevance
   14
                    response                                •    Hearsa
   15     508       BuzzFeed News Standards and          P:
         (D)        Ethics Guide                            •    Relevance
   16                                                       •    Prejudice
   17                                                       •    Confusion
         509        Email from Caroline O`Donovan        P:
   18 (D)           to Dave Arnold re comment on            •    Relevance
                    elon's tweet?                           •    Hearsa
   19  510          Email from Caroline O`Donovan        P:
   20 (D)           to Gina Antonini; Dave Arnold re        •    Relevance
                    cuts to salaried employees?             •    Hearsa
   21     511       Article: Heavy rains frustrate       P:
         (D)        search for teen soccer team             •    Relevance
   22               trapped in Thai cave                    •    Hearsa
   23     512       Article: As Search for Thai Boys     P:
         (D)        Lost in Cave Hits Day 5, a Nation       •    Relevance
   24               Holds Its Breath                        •    Hearsa
         513        British Cave Explorer Joins          P:
   25 (D)           Search for Missing Thai Soccer          •    Relevance
   26               Team (Transcri t)
         514        British Cave Explorer Joins          P:
   27 (D)           Search for Missing Thai Soccer            • Relevance
                    Team (Video)
   28
                                                        -29-
                                           AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 34 of 71 Page ID #:5823
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 31 of 68 Page ID #:5678



     1      Exhibit              Description                         Objections      Date        Date
            No.                                                                   Identified   Admitted
     2 515            Article: Thai cave rescuers try         P:
     3 D)
       (              another entry point to find                  • Relevance
                      trapped soccer team                          • Hearsa
     4 516            BBC vJ~ uu~n2sut~ a~~~~~ns... -         P:
      (D)             vv~f"ltn~ -BBC Thai(Video)                   • Relevance
    5
       517            Crews Search Thai Cave for              P:
    6 (D)             Missing Teens (Transcript)                   • Relevance
           518        Crews Search Thai Cave for              P:
     7 (D)            Missing Teens (Video)                        • Relevance
     8 519            Article: 7 days in the dark: Time       P:
           (D)        is running out for teenage soccer            • Relevance
    9                 team                                         • Hearsa
            520       Article: 9 days of hell: Inside the     P:
    10
           (D)        race to save a soccer team trapped           • Relevance
    11                in a cave                                    • Hearsa
           521        Article: Thailand Cave Rescue           P:
    12 (D)            Turns to How to Extract Trapped              • Relevance
                      Soccer Team                                  • Hearsa
    13
           522        Article: British caver is hailed a      P:
    14 (D)            'magician' after convincing Thai         • Relevance
                      officials to bring in heroic UK          . Hearsay
    15                divers who found stranded
                      schoolboys, aided by his
    16                knowled e of the tunnels
    17      523       Elon Musk Tweet: Boring Co has          P:
           (D)        advanced ground penetrating                  • Hearsay
   18                 radar & is pretty good at digging
                      holes. Don't know if pump rate is
   19                 limited by electric power or
                      pumps are too smal. If so, could
   20                 dropship fully charged
   21                 Power acks and um s.
           524        Elon Musk Tweet: I suspect that         P:
                                                                                               12.3`~G~
   22 (D)             the Thai govt has this under                 • Hearsay      12~.~"~~1
                      control, but I'm happy to help if
   23                 there is a wa to do so
            525       Email from Elon Musk to Steve           P:
   24
           (D)        Davis re Is there anything we                • Hearsay
   25 '~              could do short notice?
           526        Email from Elon Musk to Steve           P:
   26 (D)             Davis; Jared Birchall re Flint,              • Hearsay
                      Michi an
   27 527             Mine Rescue Document                    P:
   28 D)
      (                                                            • Hearsa

                                                            - 30-
                                            AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 35 of 71 Page ID #:5824
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 32 of 68 Page ID #:5679



     1    Exhibit              Description                      Objections      Date        Date
          No.                                                                Identified   Admitted
     2 528          Elon Musk Tweet: Maybe worth
     3 D)
       (            trying: insert a lm diameter nylon
                    tube (or shorter set of tubes for
    4                most difficult sections) through
                    cave network &inflate with air
     5              like a bouncy castle. Should
                    create an air tunnel underwater
    6               against cave roof &auto-conform
    7               to odd sha es like the 70cm hole.
         529        Email from Sam Teller to Elon         P:
    8 (D)           Musk; Steve Davis re Rescue                • Hearsay     ~ ~-~ -~~    IZ-~-I~    •
                    hel
    9     530       Article: Thailand cave rescue: Ex-    P:
         (D)        navy diver dies on oxygen supply              Hearsay
    10
                    mission
    11    531       Elon Musk Tweet: Building             P:
         (D)        double-layer Kevlar pressure               • Hearsay
    12              pods with Teflon coating to slip
                    by rocks & front/rear rope tow
    13              hitch &lead pockets for neutral
   14               buoyancy. ~60 cm oval. Testing
                    this aft in a pool with a subject
   15               who has never done SCUBA. Do
                    the divers think something like
   16               this mi ht work?
         532        Elon Musk Tweet: Does you
   17 (D)           know output voltage &amperage
   18               ofthose generator trucks? 3
                    phase? What frequency? Will
   19               need high voltage transformer to
                    carry power over distance or very
   20               thick cable. Beyond that, only
                    batteries will work. Will prep
   21
                    Powerwalls in case needed.
   22     533       Elon Musk Tweet: Looks like 1st       P:
         (D)        bit of water is close enough to            • Hearsay
   23               entrance to be pumped out. 2nd &
                    3rd would need battery packs, air
   24               pumps &tubes. If depth of 2nd is
                    accurate, would need ~0.5 bar
   25
                    tube pressure. Prob need to enter
   26               tube, zi a &then transit.

   27
   28
                                                         -31-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 36 of 71 Page ID #:5825
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 33 of 68 Page ID #:5680



     1   Exhibit              Description                        Objections        Date        Date
         No.                                                                    Identified   Admitted
    2  534         Elon Musk Tweet: Prob wise to          P:
     3 D)
       (           add an air tank (butt end fwd to             • Hearsay
                   take impacts) in nose of pod &
    4              vent valve in rear. Set air tank to
                   slow bleed rate, then no need for
     5             SCUBA mouthpiece or regulator.
                   Training unnecessary &less
    6              susce tible to anic attack.
     7    535      Elon Musk Tweet: Should be             P:
         (D)       possible to increase the air inflow      . Hearsay
     8             rate above the leak rate, unless
                   there is a very big hole. If oxygen
    9                 is dropping, suggests that leak
                   holes are not lar e.
    10
       536         Elon Musk Tweet: SpaceX &              P:
    11 (D)         Boring Co engineers headed to                • Hearsay
                   Thailand tomorrow to see if we
    12             can be helpful to govt. There are
                   probably many complexities that
    13             are hard to appreciate without
    14             bein there in erson.
        537        Elon Musk Tweet: Yeah, that's          P:
    15~ D)
       (           what I'm talking about in that               • Hearsay
                   tweet —double-layer Kevlar
    16             pressure pod with Teflon coating.
                   Other approach is a long
    17             inflatable air sock. Both worth
    18             tr in .
        538        Email from Andrew Branagh to           P:
    19 (D)         Charlie Notthoff; Steve Davis;               • Relevance
                   Michael Altenhofen re info
   20     539      Email from Elissa Butterfield to       P:
         (D)       Sam Teller; Steve Davis re Thai           • Relevance
   21
                   cave tube: Zero-force zipper              . Hearsay
   22              solution
         540       Email from Elon Musk to Chris          P:
   23 (D)          Bowman re Thai soccer team                   • Hearsay       ~ Z~3~ ~~    ~ ~~3~~~
                   rescue
   24  541         Email from Elon Musk to Lyndon         P:
   25 D)
      (            Rive re Thailand Dive Rescue                 • Hearsay
       542         Email from Elon Musk to Zach            P:
   26 (D)          Dunn re Thai Support                         • Hearsa
   27
   28
                                                         - 32-
                                          AMENDr;ll JU1N"1' r;Xtil131"1' L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 37 of 71 Page ID #:5826
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 34 of 68 Page ID #:5681



     1    Exhibit              Description                        Objections      Date        Date
          Na                                                                   Identified   Admitted
    2 543           Email from James Gleeson to            P:
    3 (D)           Begona Blanco Munoz; SpaceX                 • Hearsay
                    Media Relations; Yazhou Sun et
    4               al. re CNN International
                    Interview En ui - Elon Musk
     5 544          Email from Lyndon Rive to Elon         P:
      (D)           Musk re Thailand                            • Hearsa
    6
       545          Email from Nuttapon Nakarach to        P:
    7 (D)           Steve Davis; Sam Teller;                    • Hearsay
                    Jonathan Hofeller et al. re Rescue
    8               hel
         546        Email from Sam Teller to Dave          P:
     9 (D)          Arnold; Evelyn Tay; Steve Davis          . Hearsay
    10              re Elon Musk, Concerning
                    Thailand Rescue 12 Bo s
    11    547       Email from Sam Teller to David         P:
         (D)        O'Gorman; Will Draffin; Elisa               • Hearsay
    12              Butterfield et al. re TONIGHT /
                    Fli ht to Thailand
    13
       548          Email from Sam Teller to Elon                              ~ a_ y—t`~   I a '~~~~~   •
   14 D)
      (             Musk re Underwater surveying
       549          Email from Steve Davis to              P:
   15 (D)           Florence Li; Christopher                    • Hearsay
   16               Bowman; Christopher Wallden et
                    al. re Rescue hel
   17 550           Email from Steve Davis to Sam          P:
         (D)        Teller; Vincent Werner; Florence         . Hearsay
   18               Li et al. re Internal distro
         551        Email from Steve Davis to              P:
   19 (D)           Thailand re Pod and Tube update          . Hearsay
   20 552           Elon Musk Tweet: 4                     P:
         (D)        handles/hitch points on front & 4        . Hearsay
   21               on rear. 2 air tank connections on
                    front & 2 on rear, allowing 1 to 4
   22
                    tanks simultaneously connected,
   23               all recessed for impact protection
                    w secondary cap seal if leak
   24               develo s.
         553        Elon Musk Tweet: Construction          P:
   25 (D)           complete in about 8 hours, then             • Hearsay
   26               17 hour fli ht to Thailand

   27
   zs
                                                         - 33 -
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 38 of 71 Page ID #:5827
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 35 of 68 Page ID #:5682



     1   Exhibit              Description                       Objections      Date        Date
         No.                                                                 Identified   Admitted
    2  554         Elon Musk Tweet: Continue to be        P:
     3 D)
       (           amazed by the bravery, resilience           • Relevance
                   & tenacity of kids &diving team
    4              in Thailand. Human character at
                   its best.
    5     555      Elon Musk Tweet: Extremely             P:
         (D)       talented dive team. Makes sense             • Relevance
    6                iven monsoon. Gods eed.
    7 556          Elon Musk Tweet: Fitted for a kid      P:
         (D)       or small adult to minimize open             • Hearsay
    8              air. Segmented compartments to
                   place rocks or dive weights &
    9              ad'ust bou anc .
    10    557      Elon Musk Tweet: Got more              P:
         (D)       great feedback from Thailand.               • Hearsay
    11             Primary path is basically a tiny,
                   kid-size submarine using the
    12             liquid oxygen transfer tube of
                   Falcon rocket as hull. Light
    13             enough to be carried by 2 divers,
   14              small enough to get through
                   narrow a s. Extremel robust.
   15     558      Elon Musk Tweet: Some good             P:
         (D)       feedback from cave experts in               • Hearsay
   16              Thailand. Iterating with them on
                   an escape pod design that might
   17              be safe enough to try. Also
   18              building an inflatable tube with
                   airlocks. Less likely to work,
   19              given tricky contours, but great if
                   it does.
   20     559      Elon Musk Tweet: Will do. Even
         (D)       if not useful here, perhaps it will
   21
                   be in a future situation.
   22 560          Email from Andrew Liptak to            P:
         (D)       James Gleeson; SpaceX Media                 • Hearsay
   23              Relations re Request for
                   Comment: Esca e Pod
   24 561          Email from Armor Harris to             P:
   25 D)
     (             Thailand re Notes from Chat with         . Hearsay
                   Ben Re menants (Diver on Site)
   26     562      Email from Brandon Hahn to             P:
         (D)       Steve Davis; Shakes; Matt                   • Hearsay
   27              Chambers et al. re Thailand
                   surve
   28
                                                         -34-
                                          AMENDED JU1N'1' ~Xti11311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 39 of 71 Page ID #:5828
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 36 of 68 Page ID #:5683



     1    Exhibit              Description                        Objections      Date         Date
          No.                                                                  Identified    Admitted
    2 563            Email from Elon Musk to               P:
    3 (D)           EMDesk re Thailand soccer team              • Hearsay      ~ 2- L.~-(~   12'y—~- 1
                    rescue: Conditions now "most
    4               suitable" but monsoon threatens
       564          Email from Elon Musk to Sam            P:
    5 (D)            Teller re Thailand                         • Hearsa
                    Email from Jake Maxwell Watts          P:
    6 565
      (D)           to James Gleeson; SpaceX Media           • Hearsay
    7               Relations re Wall Street Journal --      . Cumulative
                     ur ent deadline
    8     566       Email from James Gleeson to            P:
         (D)        Jake Maxwell Watts; SpaceX                  • Hearsay
    9               Media Relations re Wall Street              • Cumulative
    10              Journal -- ur ent deadline
        567         Email from Robin Sielert to Mike       P:
    1 1 D)
        (           Kato; Dave Lua; Nuttapon                    • Hearsay
                    Nakarach et al. re SpaceX                   • Cumulative
    12              contract
          568       Elon Musk Tweet: A second one          P:
    13
         (D)        that is 30cm shorter is almost              • Hearsay
   14               com lete
       569          Elon Musk Tweet: According to          P:
   15 (D)           divers who have made the                    • Hearsay
                    journey, this is capable of
   16               maneuverin throu hall assa es
   17 570           Elon Musk Tweet: According to          P:
         (D)        divers who have made the                    • Hearsay
   18               passage, yes. However, we also
                    made an exact replica that is
   19               inflatable, so that the entire path
                    can be tested without risk of
   20               blocka e.
   21     571       Elon Musk Tweet: Buoyancy              P:
         (D)        adjusted by strapping diver                 • Hearsay
   22               weight belts around body of
                    capsule. They're prevented from
   23               sliding off by the 6 diver
                    handhold attachments
   24
       572          Elon Musk Tweet: Design based          P:
   25 (D)           on dive team feedback (primarily            • Hearsay
                    Stanton): fl air /oxygen ports
   26               front &rear, front ports protected
                    by nosecone. Dual O-ring seal on
   27               acrylic rear plate with clear view
                    of occupant head. Leak/buckling
   28
                      roof to l OX cave water ressure.
                                                          -35-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 40 of 71 Page ID #:5829
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 37 of 68 Page ID #:5684



     1     Exhibit              Description                        Objections      Date         Date
           No.                                                                  Identified    Admitted
    2   573          Elon Musk Tweet: Diver weight          P:
     3 (D)            belts wrapped around outside.              • Hearsay
                     Mini-sub only weighs ~40kg dry,
    4                so easy to carry on long dry
                     sections of cave, then add weight
     5               belts for wet sections.
          574        Elon Musk Tweet: Given Chiang          P:
    6 (D)            Rai airport hours, soonest we               • Hearsay
    7                could've departed US was an
                     hour ago, but cave now closed for
    8                diver rescue. Will continue
                     testing in LA in case needed later
    9                or for somewhere else in future.
         575         Elon Musk Tweet: It is an honor        P:
    10
        (D)          to work with them                           • Relevance
    1 1 576          Elon Musk Tweet: Mini-sub              P:
        (D)          arriving in about 17 hours.                 • Hearsay
    12               Hopefully useful. If not, perhaps
                     it will be in a future situation.
    13                                                      P:
       577           Elon Musk Tweet: Pretty close.
    14 D)
       (             There is a nosecone on the front            • Hearsay
                     to protect against rocks impacting
    15               fwd air hoses with a hole on the
                     side for hoses to exit.
   16      578       Elon Musk Tweet: Simulating            P:
          (D)        maneuvering through a narrow                • Hearsay
    17
                       assa e
   18      579       Elon Musk Tweet: Thanks, but           P:
          (D)        we've not done anything useful              • Relevance    ~~ ~—~~      12~'-E"~~   17
   19                  et. It is all other eo le.
          580        Elon Musk Tweet: Video                 P:
   20 (D)                                                        • Hearsa
   21 581            Elon Musk Tweet: Yeah, that            P:
          (D)        sounds cool. Music makes things             • Hearsay
   22                better. Calms the mind. Adding
                     padded wall pockets for a hand
   23 ~              radio & hone/music la er.
           582       Email from Elon Musk to Steve          P:
   24
          (D)        Davis; Zach Dunn re This Is Elon         . Hearsay
   25                Musk
          583        Email from Sean Pitt to Michelle       P:
   26 (D)            Monroe; SpaceX Media Relations          • Hearsay
                     re Associated Press media inquiry       . Relevance
   27
   28
                                                          - 36-
                                           AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 41 of 71 Page ID #:5830
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 38 of 68 Page ID #:5685



     1   Exhibit              Description                       Objections        Date        Date
         No.                                                                   Identified   Admitted
     2  584        Email from Will Heltsley to Zach       P:
     3 (D)         Dunn; Christopher Bowman;                   • Hearsay
                   Vincent Werner et al. re pod
    4              documentation for discussion
                   with ovt officials, if re uired
     5    585      Email from Zach Dunn to Elon           P:
         (D)       Musk; Thailand re This Is Elon              • Hearsay
    6              Musk                                        • Cumulative
     7 . 586       Email from Zach Dunn to                P:
         (D)       Vincent Werner; Mark                    • Hearsay
     8             Concannon; Florence Li et al. re        . Relevance
                   Pe asus
    9  587         Submarine Test(Video)                                      ~ 2-~~_ I~    ~ Z_ y -~~t
    10 D)
      (
       588         Submarine Test(Video)
         ~D~                                                                  )Z- ~I- ~~    a2--~-I~
    11
        589        Email from Christopher Eby to          P:
    12 (D)         Steve Davis; Thailand re Am                 • Hearsay
                   about to enter China airspace.
    13
                   Please feel free to reply via
    14             S aceX twitter.
         590       Email from James Gleeson to            P:
    15 (D)         Nur-Azna Sanusi re REUTERS                  • Hearsay
                   REQUEST PERMISSION TO
    16             USE WING INFLATABLES
    17             IMAGES
         591       Email from James Gleeson to            P:
    18 (D)         Sam Teller re Q's for WIRED                 • Hearsay
                   sto on Thai cave rescue
    19    592      Email from Yazhou Sun to James         P:
         (D)       Gleeson; SpaceX Media                       • Hearsay
   20
                   Relations re CNN International
   21              Interview En ui - Elon Musk
         593       Lin Wood Tweet: There are so           P:
   22 (D)          many incredibly heroic and good             • Relevance
                   people in the world....                     • Hearsa
   23              Article: Meet the seven British        P:
      594
   24 D)
      (            divers playing leading roles in the         • Hearsay
                   Thai cave rescue mission
   25
   26
   27
   28
                                                         -37-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 42 of 71 Page ID #:5831
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 39 of 68 Page ID #:5686



     1    Exhibit               Description                       Objections      Date           Date
          Na                                                                   Identified      Admitted
     2 595           Elon Musk Tweet: Good for              P:
     3 (D)           rescuing vulnerable patients in             • Hearsay
                     dangerous environments,
    4                particularly if water, toxic gas or
                     dangerous bacteria/viruses
     5               present, as patient would remain
                     dry & at std air pressure entire
    6               time.
     7    596       Elon Musk Tweet: Great news             P:
         (D)        that they made it out safely.                • Relevance   I ~ _ ~- ~ G~   ~ ~ — ~-
     8               Congratulations to an outstanding
                    rescue team!
    9     597       Elon Musk Tweet: Just returned          P:
         (D)        from Cave 3. Mini-sub is ready if            • Hearsay
    10
                     needed. It is made of rocket parts                         ~ 2-~(-l~      t 2"~'~- ~"`
    11              & named Wild Boar after kids'
                    soccer team. Leaving here in case
    12              it may be useful in the future.
                    Thailand is so beautiful.
    13  598         Elon Musk Tweet: Moreover,              P:
    14 (D)          based on extensive cave video                • Hearsay
                    review &discussion with several
    15              divers who know journey,
                    SpaceX engineering is absolutely
   16               certain that mini-sub can do entire
                    journey &demonstrate at any
   17               time.
   18     599       Email from Armor Harris to              P:
         (D)        Thailand re U.S. Embassy                     • Hearsay
   19               Bangkok/U.S. Commercial
                    Service Thailand
   20    600        Email from James Gleeson to             P:
         (D)        Michelle Monroe; SpaceX Media             . Hearsay
   21
                    Relations; Sean Pitt re Associated
   22               Press media in uir
         601        Email from James Gleeson to             P:
   23 (D)           Yazhou Sun; SpaceX Media                     • Hearsay
                    Relations re CNN International
   24               Interview En ui - Elon Musk
   25     602       Elon Musk Tweet: Glad to hear           P:
         (D)        that. Engineering team also                  • Hearsay
   26               getting feedback from the British
                    dive team on how to improve the
   27               desi n for future a lications.
   28
                                                           -38-
                                           AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 43 of 71 Page ID #:5832
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 40 of 68 Page ID #:5687



     1   Exhibit              Description                       Objections         Date        Date
         Na.                                                                    Identified   Admitted
    2 603          Elon Musk Tweet: This reaction         P:
    3 (D)          has shaken my opinion of many               • Hearsay
                   people. We were asked to create a
    4              backup option &worked hard to
                   do so. Checked with dive team
     5             many times to confirm it was
                   worthwhile. Now it's there for
    6              anyone who needs it in future.
    7              Something's messed up if this is
                   not a ood thin .
    8 604          Elon Musk Tweet: Yes. Caves are        P:
         (D)       now filled with water again.                • Hearsay
    9              Difficulty of passage is massively
                   dependent on water level. Little
    10
                   kids can walk swim in when low,
    11             but it can be deadly to pro divers
                   when high. Pump &generator
    12             engineering team deserves some
                   credit for the rescue.
    13 605         Email from Chris Bowman to             P:
                   Christopher Bowman re Pegasus
   14 (D)                                                      • Hearsay
                                                               • Relevance
   15    606       Email from Christopher Wallden         P:
         (D)       to James Gleeson; Armor Harris;             • Hearsay
   16              Sam Teller re Thailand Cave
                   Rescue PBS NOVA
   17
      607          Email from Sam Teller to DL-           P:
   18 (D)          USComms re Thai cave rescue:                • Hearsay
                   Elon Musk's plan to help                    • Relevance
   19              involved amini-submarine —
                   VOX
   2~ 608          Text from Unknown to Elon              P:
   21 D)
      (            Musk re British cave team                   • Hearsay
      609          Article: "This is madness": A          P:
   22 (D)          rescue diver on what it was like to      . Hearsay
                   save the Thai bo sin the cave
   23
      610          Elon Musk Tweet: The pumps I           P:
   24 D)
     (             saw were running v high flow rate        . Hearsay
                   all the way from cave 3. They
   25              stopped shortly after boys were
                   rescued &water level rose to roof
   26              level all way back to cave 1. That
                   was reat work.
   27
   28
                                                         -39-
                                         AMr;ND~ll JUIN1~ h:Xtil131~1~ L1J~1~
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 44 of 71 Page ID #:5833
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 41 of 68 Page ID #:5688



     1   Exhibit              Description                       Objections      Date        Date
         No.                                                                 Identified   Admitted
    2 611          Email from Elon Musk to Keith          P:
    3 (D)          Cowing re Tired of                          • Hearsay
                   @ElonMusk/@SpaceX rescue
    4              bashin
         612       Email from Sam Teller to               P:
     5 (D)         Alexander Davies; James                     • Hearsay
                   Gleeson; SpaceX Media
    6              Relations; W D re Q's for
    7              WIRED story on Thai cave
                   rescue
    8    613       Article: `Time is running out':        P:
         (D)       Inside the treacherous rescue of            • Hearsay
    9              bo s tra ed in a Thai cave
          614      Article: British diver recalls Thai    P:
    10
         (D)       cave rescue:'Are we heroes? No'             • Hearsay
    11   615       Email from James Gleeson to
         (D)       Sam Teller; Steve Davis; Sean
   12              Pitt re CNN: Cave rescuer slams
   13              Elon Musk's submarine idea
         616       Article: Elon Musk `Can Stick          P:
   14 (D)          His Submarine Where It Hurts,'              • Hearsay
                   Sa s Diver in Thai Cave Rescue
   15    617       Article: Elon Musk 'can stick his      P:
         (D)       submarine where it hurts' says              • Hearsay
   16
                   British diver who helped Thai
   17              cave rescue
         618       Email from Google Alerts to Elon
   18 (D)          Musk re Google Alert - Elon
                   musk
   19 619          Email from Katherine Chan to
   20 (D)          Sarah O'Brien re CNN Facebook,
                   Cave rescuer slams Elon Musk's
   21              submarine idea
         620       Article: Exclusive interview with      P:
   22 (D)          Thai cave rescue hero Vernon                • Hearsay
                   Unsworth: 'If the Brits hadn't
   23
                   been called in, it would have been
   24              too late'
      621          Email from Julia Wong to Elon          P:
   25 (D)          Musk re Accusing diver of being             • Hearsay
                   a edo hile
   26    622       Email from Press to Sam Teller re
         (D)       Request for response to British
   27
                   diver's comments re: Thai cave
   28              rescue submarine idea

                                                         -40-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 45 of 71 Page ID #:5834
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 42 of 68 Page ID #:5689



     1   Exhibit                Description                        Objections      Date        Date
         No.                                                                    Identified   Admitted
    2 623          Email from Remy Smidt to
    3 (D)          SpaceX Media Relations re
                   BuzzFeed News: Request for
    4              comment
         624       Total views of an article
     5 (D)         published on buzzfeednews.com
    6 625          Article: Elon Musk And British           P:
         (D)       Diver Exchange Harsh Words                    • Relevance
    7              Over Thai Cave Rescue
         626       Email from Avi Selk to SpaceX
    8 (D)          Media Relations;
    9              Press@tesla.com re Seeking
                   comment on Musk "pedo"
    10             comments and fallout
        627        Email from Elon Musk to Elon             P:
    1 1 (D)        Musk re Tweet by Walter M.on                  • Hearsay
                   Twitter                                       • Prejudice
    12
                                                                 • Misleadin
   13    628       Email from Google Alerts to              P:
         (D)       jehn@boringcompany.com re                     • Hearsay
   14              Google Alert - elon musk                      • Relevance
   15    629       Email from James Gleeson to
         (D)       David Harris; Tim Hughes re
   16              Thai tweets
         630       Mark Stephens Tweet: British             P:
   17 (D)          cave diver considering legal                  • Hearsay      ~ 2-~-(~
   18              action over Elon Musk's (utterly              • Relevance
                   false)' edo' Twitter attack
   19 631          PPTV d~l~Za "17511 e7ldc~l'J55"
         (D)       t~€~«a~~w~~~~st~a2ta€~ 13 ~s7~ -
   20              L%J5J21"1'Jkl"1 (Video)

   21    632       Total views of an article
         (D)       published on buzzfeednews.com
   22 633          Elon Musk Tweet: And mostly              P:
         (D)       nobody mentioned the letter Elon           . Hearsay
   23
                   got from Richard "Rick" Stanton,
   24              who IS a very experienced
                   RESCUE DIVER. Stanton to
   25              Elon: "We're worried about the
                   smallest lad please keep working
   26              on he capsule details" Y cnt
                   @elonmusk share importnt
   27
                   concerns on his riv. Tw. acc?
   28
                                                          -41-
                                             AMENDEll JU1N'1' ~;Xtill311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 46 of 71 Page ID #:5835

 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 43 of 68 Page ID #:5690



     1   Exhibit              Description                      Objections      Date        Date
         No.                                                                Identified   Admitted
    2 634          Email from Erica Chen to Sarah
    3 (D)          O'Brien; Dave Arnold re
                   Covera eon E's tweet
    4    635       Email from Philip Sherwell to         P:
         (D)       Vernon Unsworth re The Sunday              • Hearsay
    5              Times p2-3                                 • Relevance
    6    636       Mark Stephens Tweet: Diver            P:
         (D)       Who Helped Thai Boys May Sue               • Relevance
    7              Elon Musk After Billionaire                • Hearsay
                   Labelled Falsel Him A 'Pedo'
    8    637       Ryan Mac Tweet: Elon Musk
         (D)       tries to apologize and admits he
    9              called the rescue diver a
    10             pedophile in anger, but not before
                   he accuses him of lying. This is
    11             going to be red meat for the
                   diver's la ers.
   12 638          Article: Elon Musk and the Thai       P:
         (D)       cave rescue: a tale of good                • Hearsay
   13
                   intentions and bad tweets
   14 639          Article: Elon Musk apologizes for     P:
         (D)       calling Thailand rescue diver a            • Hearsay
   15              ` edo'
         640       Email from Elon Musk to Mike          P:
   16 (D)          Schwartz re Thank You                      • Hearsay
   17 641          Mark Stephens Tweet: Elon Musk        P:
         (D)       apologises to diver for Twitter            • Relevance
   18              attack                                       Hearsa
                   Vernon Unsworth Instagram:            P:
   19 642
         (D)       Tham Luang Thailand Rescue                 • Hearsay
   20                                                         • Relevance
         643       Elon Musk Tweet: I apologized.        P:
   21 (D)          Do you stand by your guillotine            • Hearsay
                   statement
   22
                   or not?
   23    644       Email from Dave Arnold to Todd
         (D)       Maron; Sam Teller; Sarah
   24              O'Brien re he Daily Mail,
                   EXCLUSIVE:'Elon should be
   25              shot!` Mother of hero British
   26              caver says billionaire Musk needs
                   his mouth taped up for calling her
   27              son' edo u '

   28
                                                        -42-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 47 of 71 Page ID #:5836
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 44 of 68 Page ID #:5691



     1   Exhibit             Description                     Objections      Date          Date
         No.                                                              Identified     Admitted
     2 645         Letter from Lieutenant General     P:
     3 (D)         Sunai Praphuchanay to Elon              • Hearsay      ~ 2-~-}-I °~   I Z-~ U"~~
                   Musk re Appreciation and
    4'             Gratitude
         646       Email from Philip Sherwell to      P:
     5 (D)         Vernon Unsworth re Letter from          • Hearsay
                   an ST reader                            • Relevance
    6
      647          Email from Philip Sherwell to      P:
    7 D)
      (            Vernon Unsworth re Vernon               • Hearsay
                   Unsworth                                • Relevance
    8                                                      • Pre'udice
    9 648          Email from Matt Gutman to          P:
         (D)       Vernon Unsworth re Exploration          • Hearsay
    10             - Tham Luang Monks Series
          649      Email from Matt Gutman to          P:
    11
         (D)       Vernon Unsworth re Tham Luang           • Relevance
    12             Cave
         650       Email from Vernon Unsworth to      P:
    13 (D)         Matt Gutman re Tham Luang               • Relevance
                   Cave
    14 651         Email from Vernon Unsworth to      P:
    15 (D)         Matt Gutman re Video 2 Does             • Relevance
                   this work better - Tham Luang
    16             Monks Series
         652       Vernon Unsworth photo              P:
    17 (D)                                                 • Relevance
                                                           • Cumulative
    18
      653          Email from Elon Musk to Kimmy
   19 D)
     (             Hart Bennett re Defamation of
                   Vernon Unsworth
   20 654          Email from Kimmy Hart Bennett
         (D)       to Elon Musk; Mark Stephens;
   21              Lin Wood re Defamation of
   22              Vernon Unsworth
         655       Email from Kimmy Hart Bennett
   23 (D)          to ElonMuskOffice; Mark
                   Stephens; Lin Wood re
   24              Defamation of Vernon Unsworth
         656       Email from Kimmy Hart Bennett
   25    ~D~       to                                                     i ~~~G~        ~.z.U_ ~I
   26              ElonMuskOffice@SpaceX.com;
                   Mark Stephens; Lin Wood re
   27              Defamation of Vernon Unsworth

   28
                                                    - 43 -
                                       AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 48 of 71 Page ID #:5837
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 45 of 68 Page ID #:5692



     1   Exhibit             Description                      Objections      Date         Date
         No.                                                               Identified    Admitted
     2 657         Email from Matt Gutman to            P:
     3 (D)         Martin Ellis; Vernon Unsworth re          • Hearsay
                   your surveys                              • Relevance
    4 658          Email from Mark Stephens to Lin      P:
         (D)       Wood; Taylor Wilson; Elizabeth        • Hearsay
     5             Morley; Nikita Sellers re Veron       . Relevance
                   Unsworth
    6
         659       Email from Martin Ellis to           P:
     7   (D)       Vernon Unsworth; Matt Gutman              • Hearsay
                   re your surveys                           • Relevance
    8 660          Email from James Brickhouse to       P:
                   Jupiter Military &Tactical
    9 (D)                                                    • Hearsay
                   Systems re Invoice Project
    10             Rowena
         661       Email from Vernon Unsworth to        P:
    1 1 (D)        Mark Stephens; Elizabeth                  • Hearsay
                   Morley; Nikita Sellers re This is
    12             Elon Musk
    13   662       Email from Vernon Unsworth to        P:
         (D)       Mark Stephens; Elizabeth                  • Hearsay
    14             Morley; Nikita Sellers re This is
                   Elon Musk
    15   663       Email from Vernon Unsworth to        P:
                                                                                        `2~4-1q
         (D)       Mark Stephens; Elizabeth                  • Hearsay     IZ ~y'~~
    16                                                                                              ~~
                   Morley; Nikita Sellers re This is
    17             Elon Musk                                                            'C~
         664       Email from Vernon Unsworth to        P:
    18   (D)       Mark Stephens; Elizabeth                  • Hearsay
                   Morley; Nikita Sellers re This is
    19             Elon Musk
                   Email from Vernon Unsworth to        P:
   20 665
         (D)       Mark Stephens; Elizabeth                  • Hearsay
   21              Morley; Nikita Sellers re This is
                   Elon Musk
   22 666          Email from Vernon Unsworth to        P:
         (D)       Mark Stephens; Elizabeth                  • Hearsay
   23              Morley; Nikita Sellers re This is
   24              Elon Musk
         667       Email from Vernon Unsworth to        P:                     ~q          ~~l
   25    (D)       Mark Stephens; Elizabeth                  • Hearsay     ~~,~         ~'~ ~P
                   Morley; Nikita Sellers re This is                                     ~~-~~,p    ~`
   26.             Elon Musk
   27
   28
                                                       -44-
                                        AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 49 of 71 Page ID #:5838
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 46 of 68 Page ID #:5693



     1    Exhibit              Description                       Objections       Date        Date
          No.                                                                  Identified   Admitted
     2 668          Email from Vernon Unsworth to         P:
     3 ~ (D)        Mark Stephens; Elizabeth                   • Hearsay
                    Morley; Nikita Sellers re This is
    4               Elon Musk
         669        Email from Jupiter Private to         P:
     5 (D)          James Brickhouse re Project                • Hearsay
                    Rowena
    6
      670           Email from Jupiter Private to         P:
    7 (D)           James Brickhouse re Project                • Hearsay
                    Rowena
    8     671       Email from Werachon                   P:
         (D)        Sukondhapatipak to Steve Davis             • Hearsay
    9               re Greetin from Thailand
    10 672          Email from Jupiter Military &         P:
         (D)        Tactical Systems to Jim                    • Hearsay
    11              Brickhouse re Pro'ect Rowena
         673        Email from Jupiter Military &         P:
    12 (D)          Tactical Systems to Jim                    • Hearsay
                    Brickhouse re Jupiter's -
    13              Ca abilit Statement
   14     674       Letter from Ambassador Virachai       P:
         (D)        Plasai to Elon Musk re Deep                • Hearsay      12'~I- ~ ~    !2'y'~
   15               A reciation
         675        Email from Jupiter Military &         P:
   16 (D)           Tactical Systems to Jim                    • Hearsay
                    Brickhouse re Pro'ect Rowena
   17
          676       Email from Jupiter Private to Jim     P:
   18 D) (          Brickhouse re Project Rowena               • Hearsay
         677        Vernon Unsworth Instagram:            P:
   19 ', (D)        Back                                       • Relevance    125 ~~        ~ °L 5 ~
   20 678           Email from James Brickhouse to        P:
         (D)        Jupiter Private re Project Rowena          • Hearsay
   21  679          Article: Elon Musk Has Revisited
   22 (D)           His Baseless Pedophile Claims
      680           Drew Olanoff tweet string with
   23 (D)           Ryan Mac and Elon Musk
   24 681           Email from Elon Musk to Sam           P:
         (D)        Teller; David Arnold re Has Elon        . Hearsay
   25               investi ated " edo hile" claims?
         682        Email from James Brickhouse to        P:
   26 (D)           Jupiter Private re Target visit to         • Hearsay
                    10 Downin Street
   27
   28
                                                         -45-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 50 of 71 Page ID #:5839
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 47 of 68 Page ID #:5694



     1   Exhibit              Description                         Objections        Date        Date
         No.                                                                     Identified   Admitted
    2  683         Email from Sam Teller to Jared          P:
     3 (D)         Birchall; Elon Musk re Has Elon              • Hearsay
                   investi ated " edo hile" claims?
    4 684          Email from Charles Delaville to         P:
         (D)       Dave Arnold; Caroline Nolan;                 • Hearsay
     5             Keely Sulprizio et al. re Reporters
                   reaction to Elon's tweet
    6                                                      P:
      685          Email from Dave Arnold to Russ
    7 D)
     (             Mitchell; Caroline Nolan re                  • Authenticity
                   elon's at it again                             (incomplete
    8                                                             email)
                                                                • Hearsa
     9 686         Email from Eleanor Barker to            P:
    10 (D)         Ben Smith; Ryan Mac re Elon                  • Relevance
                   Musk                                         • Hearsa
    11    687      Lin Wood Tweet: The British             P:
         (D)       Diver Elon Musk Called A                 • Relevance
    12             "Pedo" Threatened To Sue Him             . Hearsay
    13             For Libel
         688       Email from Elon Musk to Ryan            P:
   14 (D)          Mac re Letters                               • Hearsa         ~ Z~'~~      l y~(—~~
         689       Email from Jupiter Military &           P:
   15 (D)          Tactical Systems to Jim                      • Hearsay
                   Brickhouse re Update from
   16
                   Thailand
   17 690          Email from Lin Wood to Ryan             P:
      (D)          Mac re Quote                                 • Relevance
   18 691          Email from Lin Wood to Ryan             P:
      (D)          Mac re Defamation of Vernon                  • Relevance
   19
                   Unsworth
   20 692          Email from Lin Wood to Ryan             P:
         (D)       Mac re Defamation of Vernon                  • Relevance
   21              Unsworth
         693       Email from Lin Wood to Ryan             P:
   22 (D)          Mac re Defamation of Vernon                  • Relevance
   23              Unsworth
      694          Email from Ryan Mac to Lin              P:
   24 D)
      (            Wood re Quote                                • Relevance
                                                                • Hearsa
   25
   26
   27
   28
                                                         - 46-
                                         AMENDED JOINT EXH1Bl'1'LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 51 of 71 Page ID #:5840
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 48 of 68 Page ID #:5695



     1    Exhibit              Description                        Objections      Date        Date
          No.                                                                  Identified   Admitted
     2 695          Article: EXCLUSIVE: 'I am NOT          P:
     3 (D)          a child bride! Hero British diver's         • Hearsay
                    FORTY-year-old girlfriend
    4               demolishes 'laughable' claims by
                    billionaire Elon Musk that he 'is a
    5               paedophile who married a 12-
                     ear-old'
    6               Email from Ben Smith to Dave           P:
       696
    7 (D)           Arnold re BuzzFeed News: Elon               • Hearsay
      697           Email from Dave Arnold to Elon         P:
    8 (D)           Musk re Heads up: Buzzfeed                  • Hearsay
                    article re: letter from Unsworth
    9
                    attorne
   10 698           Email from Dave Arnold to              P:
         (D)        Juleanna Glover re BuzzFeed                 • Hearsay
    11              News: Elon
         699        Email from Dave Arnold to Ryan         P:
   12 (D)           Mac re BuzzFeed News: Elon                  • Hearsay
   13 700           Email from Elon Musk to
         (D)        Juleanna Glover re BuzzFeed
   14
       701          Email from Ryan Mac to Dave            P:
   15 (D)           Arnold re BuzzFeed News: Elon           . Hearsay
       702          Email from Ryan Mac to Lin             P:
   16 (D)           Wood re Quote                               • Relevance
   17                                                           • Hearsa
         703        Article: Elon Musk Calls
   18 (D)           Thailand Cave Diver a 'Child
                    Ra ist' in An r Email
   19 704           Article: Elon Musk tells a
   20 D)
     (              reporter to 'stop defending child
                    rapists' as he doubles down on
   21               attackin Thailand cave rescuer
         705        Email from James Brickhouse to         P:
   22 (D)           Jupiter Private re Project Rowena        . Hearsay
   23     706       Email from Jupiter Private to Jim      P:
         (D)        Brickhouse re Project Rowena                • Hearsay
   24     707       Email from Matt Gutman to              P:
         (D)        Vernon Unsworth re a graph                  • Relevance
   25
                    about you ...                               • Hearsay
   26                                                           • Pre'udice
         708        Email from Lin Wood to Ryan            P:
   27 (D)           Mac; Mark Stephens re                       • Relevance
                    Com laint filed
   28
                                                          -47-
                                          AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 52 of 71 Page ID #:5841
Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 49 of 68 Page ID #:5696



     1   Exhibit             Description                          Objections          Date        Date
         No.                                                                       Identified   Admitted
    2  709         Email from Ryan Mac to Dave           P:
    3 (D)          Arnold re unsworth defamation              • Hearsay
                   suit
    4     710      Lin Wood Tweet: Vern Unsworth         P:
         (D)       has taken the first step toward            • Relevance
    5              vindicating his good name.                 • Hearsay
                   @elonmusk has been sued for
    6              defamation.
    7 711          Article: Thai cave rescue diver
         (D)       sues Elon Musk for defamation
    8              over re Bated ` edo' comments
         712       Email from Lin Wood to Ryan           P:
     9 (D)         Mac; Mark Stephens re Vernon               • Relevance
                   Unsworth                                   • Hearsa
    10
         713       Email from Elon Musk to Marc          P:
    1 1 (D)        Benioff re Headlines...                    • Relevance
                                                              • Hearsa
    12 714         The Boys in the Cave: Deep            P:
    13 (D)         Inside the Impossible Rescue in          •      Relevance
                   Thailand, by Matt Gutman                .       Waste of Time
    14    715      Text from Richard Harris to           P:
         (D)       Vernon Unsworth                          •      Relevance
    15                                                      •      Hearsa
    16    716      Miracle in the Cave: The 12 Lost      P:
         (D)       Boys, Their Coach, and the               •      Hearsay
    17             Heroes Who Rescued Them, by             .       Waste of Time
                   Liam Cochrane
    18 717         Article: Miracle At Tham Luang        P:
                                                              ~    Hearsa
   19 (D)
       718         Email from Vernon Unsworth to         P:
   20 (D)          Liam Cochrane; William                     • Relevance
                   Robinson re Your Book                      • Hearsay
   21                                                         • Pre'udice
                   Email from Philip Sherwell to         P:
   22 719
         (D)       Vernon Unsworth re Weekend                 • Relevance
   23              story                                      • Hearsa
          720      Vernon Unsworth Instagram:            P:
   24 (D)          Tham Sai Thong Cave                        • Relevance
   25 721          Email from Lin Wood to Ryan           P:
         (D)       Mac; Mark Stephens re Musk                 • Relevance
    26             motion to dismiss                          • Hearsa
          722      Email from Ryan Mac to Lin            P:
    27 (D)         Wood; Mark Stephens re Musk                • Relevance
    28             motion to dismiss                          • Hearsa

                                                       - 48 -
                                         AMr;Nll~ll JU1N 1 ~Jttiltil l L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 53 of 71 Page ID #:5842
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 50 of 68 Page ID #:5697



     1   Exhibit              Description                         Objections      Date        Date
         No.                                                                   Identified   Admitted
    2  723         Article: New Year Honours 2019:
     3 D)
      (            Divers honoured for Thai cave
                   rescue
    4   724        Article: British Cave Divers
       (D)         Receive Ro al Honors
     5 725         Email from Lin Wood to Ryan             P:
       (D)         Mac; Mark Stephens re checking               • Relevance
    6
                   in on Musk case                              • Hearsa
     7    726      Lin Wood Tweet: Fun fact:               P:
         (D)       Unsworth's US lawyer is L Lin             • Relevance
     8             Wood, who is also representing            . Hearsay
                   Covington student Nick
    9              Sandmann in his lawsuit against
    10             the Washin ton Post.
         727       Lin Wood Tweet: Lawyers for             P:
    1 1 (D)        Vernon Unsworth, the British              • Relevance
                   cave rescuer that Elon Musk               . Hearsay
    12             called a "pedo-guy," just filed a
                   response in response to Musk's
    13
                   request that his defamation
    14             lawsuit be dismissed.
        728        Email from Lin Wood to Ryan             P:
    15 (D)         Mac; Mark Stephens; Taylor                  Relevance
                   Wilson re checking in on Musk             . Hearsay
    16             case
                   Lin Wood Tweet: Vernon                  P:
    17 729
         (D)       Unsworth's opposition brief to            • Relevance
    18             Elon Musk's motion to dismiss             . Hearsay
                   directly addresses the issue of
    19             defamation on Twitter &the
                   misconception that "opinion" has
   20              wholesale First Amendment
   21              protection. It does not. If
                   interested in these issues, brief is
   22              a Musk read
         730       Email from Vernon Unsworth to           P:
   23 (D)          Matt Gutman re Dear Sir -hello              •   Relevance
                   mate,just checking in                      .    Prejudice
   24
                                                               •   Hearsa
   25     731      Email from Ryan Mac to Lin               P:
         (D)       Wood re court on Monday                     •   Relevance
   26                                                          •   Hearsa
                   Email from Ryan Mac to Lin               P:
   27 732
         (D)       Wood re court on Monday                     •   Relevance
   28                                                          •   Hearsa

                                                          - 49-
                                          AMENDED JO1N1~ ~XHlt3f1 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 54 of 71 Page ID #:5843
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 51 of 68 Page ID #:5698



     1   Exhibit              Description                         Objections      Date        Date
         No.                                                                   Identified   Admitted
    2  733         Email from Ryan Mac to Lin               P:
     3 D)
       (           Wood re denial of motion to                   • Relevance
                   dismiss                                       • Hearsa
    4     734      Lin Wood Tweet: Just notified            P:
         (D)       that Elon Musk motion to dismiss          • Relevance
     5             Vernon Unsworth defamation                . Hearsay
                   case has been DENIED. Full
    6
                   order to be issued. Huge win as
    7              we move closer to achieving
                   accountability for false
     8             accusations.
         735       Chat text between Vernon                 P:
     9 (D)         Unsworth and Josh Morris                      • Relevance
    10 736         Lin Wood Tweet:"The                      P:
         (D)       significance of the ruling is clear:          • Relevance
    11             publication of accusations on                 • Hearsay
                   Twitter does not provide a safe
    12             harbor for defamatory statements
                   that are false and convey that they
    13
                   are factual."
    14    737      Lin Wood Tweet:"To assert that           P:
         (D)       Mr. Unsworth's reputation was                 • Relevance
    15             not damaged by Musk's false                   • Hearsay
                   accusations of pedophilia hints of
    16             desperation and ignores the fact
    17             that the law presumes damage in
                   such cases."
    18    738      Lin Wood Tweet: Elon Musk's              P:
         (D)       "Twitter and opinion" defenses to         • Relevance
    19             Vernon Unsworth's defamation              . Hearsay
                   lawsuit legally misfired and he
   20              totally missed the target. Jury trial
   21              in October.
       739         Email from Ryan Mac to Lin               P:
   22 (D)          Wood re BuzzFeed News: In                     • Relevance
                   Atlanta                                       • Hearsa
   23  740         Email from Ryan Mac to Lin               P:
   24 (D)          Wood re BuzzFeed News: In                     • Relevance
                   Atlanta                                       • Hearsa
   25     741      Article: British diver who helped        P:
         (D)       rescued Thai football team from               • Hearsay
   26              cave receives MBE at
   27              Buckin ham Palace

   28
                                                           -50-
                                           AMr;Nll~ll JU1N 1 r:Xtlllill L1J1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 55 of 71 Page ID #:5844
Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 52 of 68 Page ID #:5699



     1   Exhibit             Description                       Objections       Date        Date
         No.                                                                 Identified   Admitted
    2 742          Email from Vernon Unsworth to        P:
    3 (D)          Mark Stephens; Lin Wood; David            • Relevance
                   Hoo er et al. re Nice Work !
    4     743      Email from Vernon Unsworth to
         (D)       Adam Fellows re Thamluang
    5              24/6/61
          744      Email from Vernon Unsworth to                                          ~ 2 _ y _ ~ c~
    6                                                                        )2-~'~ ~      pg,~ ~{ L,
         (D)       Mark Stephens; David Hooper;
    7              Elizabeth Morley; Hugo Mason re
                   Descri tion                                                            ~'~~ ~~~~ a~~~
                                                                                                           rA~~
                                                                                                           ,~~
    8     745      Email from Vernon Unsworth to        P:
         (D)       Adam Fellows re AP News:                  • Hearsay
    9              Diver who helped with Thai cave
                   rescue sues Elon Musk
    10
       746         Email from Vernon Unsworth to        P:
    11 (D)         Adam Fellows re Functionality of       . Hearsay
                   the Musk Submarine from Video
    12             evidence
         747       Email from Vernon Unsworth to
    13 (D)         Adam Fellows re Musk's Pretty
    14             Tube
        748        Email from Vernon Unsworth to        P:
    15 (D)         Adam Fellows re Thoughts from             • Hearsay
                   Bangkok                                   • Relevance
    16                                                       • Pre'udice
    17 749         Email from Vernon Unsworth to        P:
         (D)       Adam Fellows re Greetings                 • Hearsay
    18                                                       • Relevance
                                                             • Pre'udice
    19             Email from Vernon Unsworth to        P:
       750
   20 (D)          Adam Fellows re Interview               •    Hearsay
                   request for children's nonfiction      .     Relevance
   21              book on the Wild Boars rescue         .      Pre'udice
          751      Email from Vernon Unsworth to        P:
   22              Adam Fellows re KEVIN                   •    Hearsay
         (D)
   23              MACDONALD FEATURE                      .     Relevance
                   DOCUMENTARY aka THAI                   .     Prejudice
   24              CAVE RESCUE
         752       Email from Vernon Unsworth to        P:
   25 (D)          Adam Fellows re Thailand Kings            • Hearsay
                   Award - Tham Luang Cave                   • Relevance
   26
                   Rescue                                    • Pre'udice
   27
   28
                                                       - 51-
                                         AMr;Nll~ll JUIN 1 r;XHltil l L1J1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 56 of 71 Page ID #:5845
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 53 of 68 Page ID #:5700



     1   Exhibit             Description                      Objections      Date         Date
         Na                                                                Identified    Admitted
    2  753         Email from Vernon Unsworth to        P:                                     ~~
     3 (D)         Adam Fellows re Bid for BBG               • Hearsay     IZ-5'~Gl     IZ~~
                   News Podcast Beyond Today                 • Relevance                              w
                                                                                           +~.,Pu~~
    4                                                        • Pre'udice                ~~ ~
        754        Email from Vernon Unsworth to        P:                        1c~            ~
     5 (D)         Adam Fellows re Greetings                 • Hearsay     ~~ -~ ~       ~,t~.~\
    6                                                        • Relevance                ~
                                                             • Pre'udice
     7    755      Email from Vernon Unsworth to        P:
         (D)       Adam Fellows re Vern -First               • Hearsay
     8             Visit/Entry into Thailand July            • Relevance
     9             2011
       756         Email from Vernon Unsworth to        P:
    10 (D)         Adam Fellows re Vern -Resume              • Relevance
                   re Tham Luang Foreign Ministers
    11             visit
          757      Email from Vernon Unsworth to
    12
         (D)       Adam Fellows re Welcome Letter
    13             for Mr. Unsworth, Vernon Ha
        758        Email from Ben Reymenants to         P:
    14 (D)         Steve Davis re Cave rescue 3D             • Hearsay
                   mapper and rescue pod                     • Pre'udice
    15
       759         Email from Chris Bowman to           P:
    16 D)
       (           Christopher Bowman re Cave                • Relevance
                   Surve
    17    760      Email from Chris Bowman to           P:
         (D)       Christopher Bowman re Survey              • Relevance
    18             hel
    19    761      Email from Chris Bowman to
         (D)       Christopher Bowman re Tham
   20              Luan Rescue
       762         Email from Chris Bowman to           P:
   21 (D)          Christopher Bowman re Tham                • Relevance
                   Luang SpaceX survey data                  • Hearsa
   22
      763          Lin Wood Tweet: In Vernon            P:
   23 (D)          Unsworth case, I deposed Elon         • Relevance
                   Musk all day on Thursday in LA.       . Hearsay
   24              When Musk deposition transcript
                   & video are eventually filed with
   25              the Court, truth about Musk will
   26              be publicly revealed. The
                   em eror has no clothes.
   27

   28
                                                       -52-
                                        AMEND~ll JU1N 1 ~XHli3C1 L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 57 of 71 Page ID #:5846
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 54 of 68 Page ID #:5701



     1   Exhibit              Description                          Objections       Date        Date
         No.                                                                     Identified   Admitted
    2   764        Email from Vernon Unsworth to          P:
     3 (D)         Lin Wood; Mark Stephens;                    • Hearsay          D~          Q ~~
                   Taylor Wilson; Matt Wood re                                                           ~°
    4              Ben Re manants
         765       Email from Vernon Unsworth to          P:
     5 (D)         Taylor Wilson; Lin Wood re Pedo          . Hearsay
                   comment
    6              BuzzFeed News Standards and            P:
       766
     7 D)
       (           Ethics Guide                                • Relevance
                                                               • Pre'udice
     8    767      Lin Wood Tweet: The tip of the         P:
         (D)       iceberg.                                    • Relevance
    9                                                          • Hearsa
    10    768      Lin Wood Tweet: Elon Musk              P:
         (D)       says 'pedo guy' tweet did not            • Relevance
    11             suggest British cave diver was a         . Hearsay
                    edo hile
    12 769         Lin Wood Tweet: The man who            P:
    13 (D)         was integral to saving the lives of      • Relevance
                   12 boys &their soccer coach —            . Hearsay
    14             Vernon Unsworth, M.B.E.
         770       Herbert du Plessis Tweet: Yes          P:
    15 (D)                                                     •    Relevance
                                                               •    Foundation
    16
                                                               •    Prejudice
    17                                                         •    Hearsa
         771       Hussein Badat Tweet: Probably a        P:
    18 (D)         Pretoria Boys High thing. I was          • Relevance
                   there fifteen years later and              Foundation
    19
                   nothing would surprise me about          . Prejudice
   20              that school. Apparently things             Hearsay
                   have changed for the better
   21              since...
         772       John Thismyname Tweet: I have          P:
   22 (D)          mates that were in his old               •       Relevance
   23              highschool that use the phrase           •       Foundation
                   quite often. So perhaps it's just        .       Prejudice
   24              from that part.                          •       Hearsa

   25
   26'
   27
   28
                                                         - 53-
                                          AMENDr;D JUIN"1' ~XH11311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 58 of 71 Page ID #:5847
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 55 of 68 Page ID #:5702



     1   Exhibit              Description                         Objections       Date        Date
         No.                                                                    Identified   Admitted
     2 773         Johurg lawyer Tweet: Yes it's         P:
     3 D)
      (            true. It was used in the 705 and       •        Relevance
                   805 when my brothers and 1 were        .        Foundation
     4             at school and university. It was a     .        Prejudice
                   mildly derogatory term for             .        Hearsay
     5             anyone who was irritating or who
                   did something stupid. Mostly just
    6I             limited to "pedo". Never meant as
     7             a word to accuse someone of
                    aedo hilia.
     8    774      Lin Wood Tweet: No,"pedo guy"         P:
         (D)       is not a harmless South African            • Relevance
    9              slang term ~ The Outline                   • Hearsa
    10    775      miro Tweet: Was certainly used        P:
         (D)       in the Sandton area in the 80's            •    Relevance
    11                                                        •    Foundation
                                                              •    Prejudice
    12                                                        •    Hearsa
    13    776      xsyn Tweet: I've heard it in some     P:
         (D)       circles, ya.                               • Relevance
    14                                                          Foundation
                                                              • Prejudice
    15                                                        • Hearsa
    16    777      justfoodnow Tweet: I'm from the       P:
         (D)       Western Cape but a good friend           •      Relevance
    17             from Pretoria always uses it -           •      Foundation
                   usually when talking about a            .       Prejudice
    18             stupid/deadbeat/miserable person.       .       Hearsa
    19    778      Lin Wood Tweet: Elon Musk's           P:
         (D)       Defense In `Pedo Guy'                    •      Relevance
   20              Defamation Suit: Slur Meant             .       Hearsay
                   Somethin E...
   21  779         Ricky Bobby Tweet: Not that           P:
   22 (D)          hard. Different words have             •        Relevance
                   different meanings depending on        .        Foundation
   23              when and how they are used. For        .        Prejudice
                   example, if I call someone a           .        Hearsay
   24              dickhole, obviously it is not
                   meant literally,just means they
   25
                   are unpleasant to look at and be
   26              around. Same oes for " edo"

   27
   28
                                                        -54-
                                         AMENDED JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 59 of 71 Page ID #:5848
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 56 of 68 Page ID #:5703



     1   Exhibit             Description                      Objections        Date        Date
         Na                                                                  Identified   Admitted
     2 780         xCountryRun Tweet: We joked         P:
     3 D)
      (            about creepy old men hanging out      .     Relevance
                   around spooky places (called          .     Foundation
    4              them Pedo's)- I had never heard       .     Prejudice
                   of pedophile or there were            .     Hearsay
     5             transgender people(we called
                   feminish boys pansy's —babies).
    6              In early days Pedo was a insult
     7             directed at car less oor whites
         781       James Howard UK Action Fraud        P:
     8 (D)         Report                                   • Foundation
                                                            • Prejudice
     9                                                      • Hearsa
    10    782      Email from Vernon Unsworth to       P:                                 ~ ~ _~ _, G
         (D)       Taylor Wilson re British Team,         •    Relevance    I~ -`I -I~    ~,.,~~
    11             Thann Luang Rescue                    .     Hearsa                     ~P a
         783       Email from Vernon Unsworth to       P:
    12 (D)         Taylor Wilson re Harry book -          •    Relevance                     c
                                                                                             J-~~
                                                                            ~~ ~~~        la"
    13             Tham Luang Deal                        •    Hearsay
                                                          ~    Pre'udice                  of cz c ~
    14    784      Email from Vernon Unsworth to       P:
         (D)       Taylor Wilson re Our client -          •    Relevance
    15             Vern Unsworth                          •    Hearsay
    16                                                    •    Pre'udice
         785       Email from Vernon Unsworth to       P:
    17 (D)         Taylor Wilson re Phuket News           •    Relevance    I~ ~,~~       1~,5
                                                          •    Hearsay
    18
                                                          •    Pre'udice
    19    786      Email from Vernon Unsworth to       P:
         (D)       Taylor Wilson re The Cave -Tom         •    Relevance
   20              Waller                                 •    Hearsay
                                                          •    Pre'udice
   21
       787         Email from Vernon Unsworth to       P:
   22 (D)          Taylor Wilson re Vern Unsworth         •    Relevance
                                                          •    Hearsay
   23                                                     •    Pre'udice
          788      Email from Vernon Unsworth to       P:
   24
         (D)       Taylor Wilson re Vern Unsworth         •    Relevance
   25              - more info                            •    Hearsay
                                                          •    Pre'udice
    26 789         Email from Vernon Unsworth to       P:                                          ~
    27 D)
      (            Taylor Wilson re Vern Unsworth         •    Relevance             ~~    ~ 2~5
                   - Tham Luang Document                  •    Hearsay       ~2~5
    28                                                    •    Pre'udice

                                                      - 55-
                                        AMENDED JU1N'l~ ~XHl131~1~ Ll~ 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 60 of 71 Page ID #:5849
Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 57 of 68 Page ID #:5704



     1   Exhibit             Description                      Objections         Date        Date
         No.                                                                  Identified   Admitted
    2 790          Email from Vernon Unsworth to       P:                           q           5,~~
    3 D)
     (             Taylor Wilson re Vern Unsworth          •    Relevance     ~ ~—~'`l     12
                   / Guardian Weekend                     .     Hearsay
    4                                                      •    Pre'udice
         791       Lin Wood Tweet: Vernon               P:
    5 (D)          Unsworth's response to Elon             •Relevance
    6              Musk motion for summary                 •Hearsay
                   judgment will be filed on
    7              Monday. It will be a detailed and
                   fully-documented recital of the
    8              truth. Jury trial set for December
                   3.
    9              Lin Wood Tweet: Mr. Unsworth        P:
       792
    10 D)
      (            was first informed 2 days ago that    . Relevance
                   Cooley, LLP was also                  . Hearsay
    11             representing Elon Musk in
                   September 2018 in connection
    12             with the Vernon Unsworth
                   matter.
    13                                                 P:
       793         Lin Wood Tweet: Musk's
    14 D)
       (           attorney, Alex Spiro, fails to         • Relevance
                   disclose  that Musk    offered the    . Hearsay
    15             convicted felon a $10,000
                   incentive bonus on top of his
    16             $52,000 fee IF he provided
                    VERIFIED information of
    17
                   "nefarious conduct" by Mr.
    18              Unsworth. The bonus was never
                   paid because no such evidence
    19             exists.
         794       Lin Wood Tweet: "Musk's lawyer P:
   20 (D)           Alex Spiro told Business Insider      • Relevance
   21               in a statement: "This case is         • Hearsay
                    nothing but amoney-grab in
   22               which Unsworth has pursued
                    profit and self-promotion at every
   23              turn."
          795       Lin Wood Tweet:"When               P:
   24              someone shows you who they are,        • Relevance
         (D)
   25               believe them the first time." -       • Hearsay
                    Ma a An elou
   26     796       Lin Wood Tweet: British cave       P:
         (D)        diver lashes out at 'thin skinned     • Relevance
   27               bully' Elon Musk                      • Hearsa
   28
                                                     - 56-
                                       AMr;Nllt';ll JU1N 1 bXriltil l Ll~ 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 61 of 71 Page ID #:5850
Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 58 of 68 Page ID #:5705



     1   Exhibit            Description                    Objections        Date        Date
         No.                                                              Identified   Admitted
    2 797          Lin Wood Tweet: Musk lawyer's       P:
    3 (D)          comments are simply more               • Relevance
                   accusations aof   dishonest  Elon     . Hearsay
    4              Musk defense & PR campaign to
                   demean &falsely attack my
    5              client. Since the rescue, Mr.
                   Unsworth has received a total of
    6              £2,400 for his assistance in
    7              connection with two
                   documentaries about Thai Cave
    8              Rescue.
         798       Lin Wood Tweet: The efforts by      P:
    9 (D)          Musk's employees to help the           • Relevance
                   kids should be commended even         . Hearsay
    10
                   though the tube was not practical.
    11             But Musk's personal motives for
                   volunteering their help must be
    12             evaluated by jury in context of his
                   need for positive publicity &his
    13             efforts to seek it for himself.
          799      Lin Wood Tweet: Vernon              P:
    14
         (D)       Unsworth spent 2 weeks working         • Relevance
    15             daily to save lives of 12 Thai         • Hearsay
                   children  &coach.    Elon Musk
    16             spent 3 days trying to generate
                   publicity for Elon Musk from a
    17             miraculous rescue made possible
    18             by skills, experience, &bravery
                   of genuinely dedicated &
    19             involved volunteers. Truth.
         800       Lin Wood Tweet: For Elon Musk, P:
   20 (D)          the Thai Cave Rescue was about         • Relevance
                   PR   &his  image.   For Vernon        . Hearsay
   21              Unsworth, it was about saving the
   22               lost children &their coach.
         801       Lin Wood Tweet: Wonder if           P:
   23 (D)          China will be amenable to Elon         • Relevance
                   Musk PR demands? And Musk             . Hearsay
   24              lawyer again attacks Vernon for
                   receiving total of £2,400 for his
   25
                   assistance in connection with 2
   26              documentaries but does not deny
                   Musk's wron doin .
   27
    28
                                                    -57-                                          I
                                       AMr;ND~ll JU1N1 ~Xtlllil l L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 62 of 71 Page ID #:5851
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 59 of 68 Page ID #:5706



     1   Exhibit              Description                        Objections           Date        Date
         No.                                                                       Identified   Admitted
     2 802         Lin Wood Tweet: As a prepare           P:
     3 (D)         for summary judgment hearing             • Relevance
                   today in LA in Vernon Unsworth           . Hearsay
     4             v. Elon Musk,the news of our
                   team's huge win in Covington,
     5             KY reaffirms my career—long
                   belief that our system ofjustice
    6              works. Nicholas Sandmann
     7             deserves his day in court against
                   WaPo. Now he will et it.
     8    803      Lin Wood Tweet: Elon Musk to           P:
         (D)       face defamation trial over Thai           •     Relevance
     9             cave 'pedo guy' comments                 .      Hearsa
    10    804      Lin Wood Tweet: The truth is           P:
         (D)       incontrovertible. Malice may              •     Relevance
    11             attack it, ignorance may deride it,      .      Hearsay
                   but in the end, there it is. -
    12             Winston Churchill
          805      Lin Wood Tweet:"We look                P:
    13             forward to the trial," Alex Spiro,          • Relevance
         (D)
    14             an attorney for Musk, said in a             • Hearsay
                   statement provided to Bloomberg.
    15             "We understand that, while Musk
                   has apologized, Unsworth would
    16             like to milk his 15 minutes of
                   fame."
    17
        806        Lin Wood Tweet: When you ask           P:
    18 (D)         to be sued &law &facts are dead           • Relevance
                   against you &you have lost every          . Hearsay
    19             motion to dismiss case after
                   lawsuit filed, beat on the PR table
    20             & continue to insult Vernon
    21             Unsworth. Will be very
                   interesting to see how a jury
    22             reacts to Elon Musk defense
                   strate
    23    807      Vernon Unsworth Instagram:             P:
         (D)       Front page                                   • Relevance
    24                                                          • Hearsa
    25    808      BBC vJ~ uutn2fu~ ~~~~a~tn5... -        P:
         (D)       i1v~S"11~1E1 -BBC Thai (Transcript)          • Authentication
    26 809         Ben Reymenants photo                    P:
    27 D)
       (                                                        • Relevance
                                                                ~ Authentication
    28                                                          • Waste of Time

                                                         - 58-
                                          AN1~Nllr;ll JU1N1 t';XHllil l L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 63 of 71 Page ID #:5852
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 60 of 68 Page ID #:5707



     1   Exhibit                Description                          Objections          Date            Date
         No,                                                                          Identified       Admitted
    2              Cave Map
       810
     3 D)
       (
       811         Cave Rescue Hazards Map
     4 (D)
         812       Craig Challen photo                        P:
     5 (D)                                                         • Relevance
                                                                   • Authentication
    6
                                                                   • Waste of Time
     7    813      Detailed Cave Map
         (D)
     8    814      Diving Kids Out Image                      P:
         (D)                                                       • Hearsa
     9
          815      Document in Thai                           P:
                                                                                                       ~'~~_!a
    10   (D)                                                       • Relevance        ~ 2-{- ~-~'~ ~              ~.
          816      Ex. 13 Vernon Unsworth 7/13/18             P:
    11   (D)       CNN Interview (Transcript)                      • Cumulative
    12 817         Ex. 14 Vernon Unsworth 7/13/18             P:                      ~Z 5_~G~
         (D)       CNN Interview (Transcript)                      • Cumulative
    13  818        Ex. 24 Vernon Unsworth 7/16/18             P:
                   Time Interview (Transcript)                     • Cumulative       ~ 2-5—~
    14 (D)
        819        Ex. 26 Vernon Unsworth 7/17/18             P:
    15 (D)         AFP Interview (Transcript)                      • Cumulative
    16    820       Ex. 29 Vernon Unsworth                    P:
         (D)        12/27/18 BBC Interview                         • Relevance
    17             (Transcript)                                    • Cumulative
         821        GoFundMe page for Saman                   P:
    18 (D)          Kunan                                          • Relevance
    19 822          Governor Narongsak                        P:
         (D)        Osotthanakorn photo                            • Relevance
   20                                                              • Authentication
                                                                   • Waste of Time
   21                                                         P:
      823          John Volanthen photo
   22 D)
     (                                                             • Relevance
                                                                   • Authentication
   23                                                              • Waste of Time
          824      Major Saman Gunan photo                    P:
   24
         (D)                                                       • Relevance
   25                                                              • Authentication
         825       PPTV l~l~Za "l'J511 e~11c~6755"            P:
   26 (D)          ~~`la~~~~ut~~st~a~t7€~ 13 ~t7~ -                • Authentication
                    6%J11~J'1'~G1"1 (Transcri t)
    2~
    28
                                                           -59-
                                              AlVI~Nll~ll JU1N 1 r:Xtlllill L1J1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 64 of 71 Page ID #:5853
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 61 of 68 Page ID #:5708



     1   Exhibit             Description                          Objections            Date        Date
         No.                                                                         Identified   Admitted
     2 826         Richard Harris photo                    P:
     3 D)
       (                                                        • Relevance
                                                                • Authentication
     4                                                          • Waste of Time
         827       Rick Stanton photo                      P:
    5 (D)                                                       • Relevance
    6                                                           • Authentication
                                                                • Waste of Time
     7   828       Ryan Mac photo                          P:
         (D)                                                    • Relevance
     8                                                          • Authentication
     9                                                          • Waste of Time
         829       Submarine Diagram, Submarine,           P:
    10 (D)         Submarine Instructions                       • Hearsay
                                                                • Cumulative
    11
        830        Submarine photos
    12 (D)
        831        Texts between Will Heltsley and         P:
    13 (D)         Armor Harris                                 • Hearsay
                                                                • Cumulative
    14
       832         Thanet Natisri photo                    P:
    15 D)
       (                                                        • Relevance
                                                                • Authentication
    16                                                          • Waste of Time
          833      The Legal 500: Howard Kennedy           P:
    17
         (D)       LLP                                          • Relevance
    18                                                          • Hearsay
                                                                • Pre'udice
    19    834      The Legal 500: UK,London -              P:
         (D)       TMT (technology, media and                 • Relevance
    20
                   telecoms); Media and                       • Hearsay
    21             entertainment(including media              . Prejudice
                   finance); Law firm and leading
    22             la er rankin s
         835       Tik Dating Profile (English             P:
    23 (D)         translation)                                 •   Authentication
    24                                                          •   Relevance
                                                                •   Hearsay
    25                                                          •   Pre'udice
         836       Tik Dating Profile (Thai)               P:
    26 (D)                                                      ~   Authentication
    27                                                          •   Relevance
                                                                •   Hearsay
    28                                                          •   Pre'udice
                                                         - 60-
                                          AMr:Nllt';ll JU1N 1 r;Xtlltil 1 L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 65 of 71 Page ID #:5854
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 62 of 68 Page ID #:5709



     1   Exhibit             Description                        Objections         Date              Date
         No.                                                                    Identified         Admitted
    2 837          Urban Dictionary definition           P:
    3 (D)                                                     • Relevance
                                                              • Hearsay
    4                                                           Pre'udice
        838        Urban Dictionary definition           P:
     S (D)                                                    • Relevance
    6                                                         • Hearsay
                                                              • Pre'udice
     7 839         Vernon Unsworth and Tik photo         P:
         (D)                                                  • Relevance
     8                                                   P:
          840      Vernon Unsworth and Tik photo
    9    (D)                                                  • Relevance
          841      Vernon Unsworth and Tik photo         P:
    10   (D)                                                  • Relevance
          842      Vernon Unsworth photo
    11
         (D)
    12    843      Vernon Unsworth photo
         (D)
    13  844        Vernon Unsworth photo
       (D)
    14 845         Vernon Unsworth photo
    15 (D)
        846        Vernon Unsworth photo
    16 (D)
         847       Vernon Unsworth photo                                        ~Z_~r -~Gj
    17 (D)                                                                                         ~Z~ -lci

         848       Vernon Unsworth photo
    18
         (D)
    19   849       Wild Boars photo
         (D)
   20     850      Woranan Ratrawiphukkun photo          P:
         (D)                                                  • Relevance
   21                                                         • Waste of Time
   22 851          Chat transcript between Aaron         P:
      (D)          and Chris Bowman                           • Hearsa
   23  852         Chat transcript between Daniel Le     P:
      (D)          and Chris Bowman                           • Hearsa
   24                                                    P:                     I~_~~_
       853         Chat transcript between Vernon
   25 (D)          Unsworth and Dr. Harry                     • Relevance
         854       Chat transcript between Vernon        P:                                  ~.~
   26' (D)         Unsworth and John Volanthen                • Relevance        ~ Z -5
   27 855          Chat transcri t between Vernon        P:
         (D)       Unsworth and Martin Ellis                  • Relevance
   28
                                                       - 61 -
                                        AMEND~;ll JU1N 1 ~;Xtll1311 Ll~ 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 66 of 71 Page ID #:5855
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 63 of 68 Page ID #:5710



     1   Exhibit             Description                       Objections           Date         Date
         No.                                                                     Identified    Admitted
    2 856          Chat transcript between Vernon        P:
    3 (D)          Unsworth and Matt Gutman                   • Relevance
         857       Chat transcript between Vernon        P:                      ~ 2-5-~ ~(
    4 (D)          Unsworth and Phil Collett                  • Relevance
     5    858      Chat transcript between Vernon        P:                                       y _ i~    1
         (D)       Unsworth and Rick Stanton                  • Relevance        ~ 2 ~ ~~     i«c S ~ q53 ~0 ~S
    6     859      Chat transcript between Vernon        P:                                              ~}
         (D)       Unsworth and Thanet Natisri                • Relevance                     -~ ~
     7
         860       Chat transcript of Thailand           P:
     8 (D)         Ground Team                                • Hearsay
                                                              • Cumulative
     9
       861         Chat transcript of Thailand           P:
    10 D)
      (            Ground Team                                • Hearsay
                                                              • Cumulative
    11    862      Complete Vernon Unsworth Chat         P:
         (D)       History                                    • Relevance
    12
                                                              • Cumulative
    13    863      Text messages between Vernon          P:
         (D)       Unsworth and Vanessa Unsworth              • Completeness
    14             Text messages between Vernon          P:
        864
    15 D)
       (           Unsworth and Vanessa Unsworth              • Completeness
        865        Chat transcript between Vernon        P:
    16 (D)         Unsworth and Derek Anderson                • Relevance
    17' 866        Chat transcript between Vernon        P:
         (D)       Unsworth and Thanet Natisri                • Relevance
    18 867         Document in Thai (Translation)        P:
    19 D)
      (                                                       • Relevance
                                                              • Authentication
   20                                                          (Incomplete,
                                                                reserving
   21                                                           additional
                                                                ob'ections
   22
       868         A summary of the Tham Luang           P:
   23 (D)          Rescue                                     • Hearsa
       869         Article: Australian divers Richard    P:
   24 (D)          Harris and Craig Challen return to         • Hearsay
                   scene of dramatic Thai cave                • Relevance
   25
                   soccer team rescue
    26
    27
    28
                                                        -62-
                                         AMENDED JO1N'1 ~Xtilt311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 67 of 71 Page ID #:5856
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 64 of 68 Page ID #:5711



     1   Exhibit               Description                           Objections           Date        Date
         No.                                                                           Identified   Admitted
     2 870          Liam Cochrane Tweet: Ina                P:
     3 D)
       (            stunning revelation, British caver        • Hearsay
                    Vern Unsworth says the #Thai              . Relevance
    4               Wild Boars football team was not
                   trapped at 'Nerm Nom Sai' but
     5              we're at 'Pattaya Beach' all along.
                    Mr Unsworth went in last month
    6               to help clear Tham Luang of silt.
     7             #Thailand 1/2
         871        Liam Cochrane Tweet: Vern               P:
     8 . (D)        Unsworth told the ABC:"Nerm                  • Hearsay
                    Nom Sao doesn't exist, it's a                • Relevance
     9             figment if some joirnalist's
                    imagination." If true, this would
    10
                    contradict the official account,
    11              every doco and every book
                   (includin mine!) A-Thailand 2/2
    12 872          Ex. 33 translation certification        P:
         (D)                                                     •    Hearsay
    13                                                           •    Authentication
    14                                                           •    Foundation
                                                                 •    Prejudice
    15                                                           •    Hearsa
         873        Ex. 55 translation certification        P:
    16 (D)                                                       •    Hearsay
    17                                                           •    Authentication
                                                                 •    Foundation
    18                                                           •    Prejudice
                                                                 •    Hearsa
    19
       874          Declaration of Jessica Probus           P:
   20 D)
      (                                                          • Relevance
       875          The BuzzFeed News Standards             P:
   21 (D)           And Ethics Guide                             •    Relevance
                                                                 •    Prejudice
    22
                                                                 •    Confusion
    23                                                           •    Misleadin
         876        Lin Wood Tweet: @elonmusk               P:
    24 (D)                                                                             ~~i"3~~      ~v~-3~'1
                    should check his mail before                 • Relevance
                    tweeting                                     • Hearsa
    25
        878         Cave Map                                P:
    26 (D)                                                       • Hearsa
        879         Article: Rainfall threat forces plan    P:
    27 (D)          rethink                                      • Hearsa
                    Texts between Elon Musk and             P:
    28 880
       (D)          Zach                                        • Hearsa
                                                           - 63-
                                           AMENDr;D JU1N 1 ~;Xtllt311 L1J 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 68 of 71 Page ID #:5857
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 65 of 68 Page ID #:5712



     1   Exhibit              Description                         Objections        Date        Date
         No.                                                                     Identified   Admitted
     2 881         Texts between Elon Musk and           P:
     3 (D)         Bryn                                       • Hearsa
         882       Texts between Elon Musk and           P:
    4 (D)          Scott P.                                   • Hearsa
         883       Texts between Elon Musk and           P:
    5 (D)          Antonio G.                                 • Hearsa
    6 884          Texts between Elon Musk and           P:
      (D)          Steve Davis                                • Hearsa
    7 885          Texts between Elon Musk and           P:
      (D)          Amor Harris                                • Hearsa
    8 886          Texts between Elon Musk and           P:
    9 (D)          Sam Teller                                 • Hearsa
       887         Texts between Elon Musk and           P:
   10 (D)          Sam Teller                                 • Hearsa
       888         Texts between Elon Musk and           P:
   11
      (D)          Jared L.                                   • Hearsa
   12 889          Texts between Elon Musk and           P:
      (D)          Sam Teller                                 • Hearsa
   13 890          Texts between Elon Musk and           P:
      (D)          Amor Harris                                • Hearsa
   14              Texts between Elon Musk and           P:
       891
   15 D)
      (            Amor Harris                                • Hearsa
       892         Texts between Elon Musk and           P:
   16 (D)          Sarah O.                                   • Hearsa
       893         Texts between Elon Musk and           P:
   17 ( D)         David Arnold                               • Hearsa
   18 894          Texts between Elon Musk and           P:
      (D)          David Arnold                               ~    Hearsa
   19 895          Texts between Elon Musk and           P:
      (D)          Amor Harris                                ~    Hearsa
   20
       896         Ex. 53 translation certification      P:
   21 (D)                                                     • Relevance
                                                              • Authentication
    22                                                          Foundation
                                                              • Prejudice
    23
                                                              • Hearsa
    24    897      Twitter profile @llinwood             P:
         (D)                                                  • Hearsay
    25                                                        • Relevance
                                                              • Pre'udice
    26
          898      Twitter profile @markslarks           P:
    27   (D)                                                  • Hearsay
                                                              • Relevance
    28                                                        • Pre'udice
                                                       - 64-
                                          A1VIEND~ll JU1N'1 ~XHllil l L1J1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 69 of 71 Page ID #:5858
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 66 of 68 Page ID #:5713



     1   Exhibit              Description                          Objections      Date        Date
         No.                                                                    Identified   Admitted
    2 899          Twitter profile @RMac18                P:
    3 (D)                                                      ~ Hearsay
                                                               • Relevance
    4    900       Twitter profile @yoda                  P:
         (D)                                                   • Hearsay
     5                                                         • Relevance
    6   901        Vernon Unsworth Photo                  P:
                                                                                                        ~"
       (D)                                                     • Relevance      ~ 2"~ ~~ ~   X25
     7 902         YouTube video Return to the            P:
       (D)         Tham Luang cave video                       • Relevance
     8             Screen grab of credits to              P:
    9 902A         YouTube video Return to the                 • Objection'     ~ 2-j~       IZ-S'l~
       (D)         Tham Luan cave video
    10 903         You Tube video Vern Unsworth           P:
                                                                                    D ~~     D~
       (D)         is considerin le al action                  ~    Ob'ection
    11             Excerpt of You Tube video Vern         P:
    12 903A        Unsworth is considering legal               • Objection
       (D)         action
    13 904         You Tube Miracle at Tham               P:
       (D)         Luan Caves                                  • Ob'ection
    14 905
                                                          P~                    IZ-S— ~~     ~2-Sad
                   Theresa Ma Photo                            • Ob'ection
    15 (D)
                   Email from Vernon Unsworth to          P:
    16 906         Mark Stephens re Thoughts from              • Objection
         (D)       Ban kok
    17             Email from William Robinson to         P:
          907      Vernon Unsworth re PDF FILES                • Objection      12-5~~ ~ 12-5 - ~~
    18             for all 3 articles written
         (D)
    19             Article: Thai Girlfriend of British    P:
                   Diver Vern Unsworth Says Elon               • Objection
   20 908          Musk's Pedophile Accusation is
         (D)       Lau hable
   21              Article: British cave diver Vernon     P:
                   Unsworth to sue Elon Musk after             . Objection
   22 909
         (D)       new rant
   23              Article: Thai cave rescue hero         P:
         910       could sue Elon Musk in three                • Objection
   24 (D)          countries over 'child ra ist' slurs
   25
                                        902A through 933 on the grounds that they were added
   261'Plaintiff objects to Exhibits
        to Defendant's exhibit list and submitted to Plaintiff at 10:37 pm on December 2, the
   27 1 night before trial. Plaintiff has not had an opportunity to review these newly proposed
                                                         lodge substantive objections to these
   28 exhibits, and Plaintiff reserves his right to
        untimely exhibits ifthe Court determines that Defendant is entitled to use them at trial.
                                                         - 65-
                                           AMr;ND~i~ JU1N'1' ~Xti11311 L151
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 70 of 71 Page ID #:5859
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 67 of 68 Page ID #:5714



     1   Exhibit               Description                          Objections      Date        Date
         No.                                                                     Identified   Admitted
    2               Article: ENTOMBED! Twelve                P:
     3              schoolboys trapped deep inside a              • Objection
                    flooding cave in a drama that
    4               gripped the world — as relived in
         911        new book by reporter who
     5 (D)          witnessed eve moment
                    Article: 'It was utter chaos': Inside    P:
    6 912           the Thai cave rescue that nearly              • Objection
    7 D)
     (              didn't ha en
                    Email from Vernon Unsworth to            P:
     8              Adam Fellows re Watch "Elon                   • Objection
                    Musk's fall from grace after
     9   913        calling British cave rescue diver a
        (D)           aedo"' on YouTube
    10
         914        The British Divers at the Centre         P:
    1 1 (D)         of the Thai Cave Rescue (Video)               • Ob'ection
                    Elon Musk Tweet: When the                P:
    12             zombie apocalypse happens,                     • Objection
                    you'll be glad. you bought a
    13              flamethrower. Works against
    14 915          hordes of the undead or your
       (D)          move back!
    15 916          Elon Musk Tweet: As I've said            P:
       (D)          before, I am definitel a Martian              • Ob'ection
    16              Elon Musk Tweet: Headed to a             P:
    17             (ahem) volcano caldera. Since I                • Objection
        917         didn't finish my PhD, it's actually
    18 (D)          "Mr." Evil.
        918         Elon Musk Tweet: It's much               P:
    19 (D)          easier to do the CGI that wa                  • Ob'ection
                    Elon Musk Tweet: The actual              P:
   20
                    amount of time I spend on Twitter             . Objection
   21               is tiny. My tweets are literally
                    what I'm thinking at the moment,
   22               not carefully crafted corporate bs,
         919        which is really just banal
   23 (D)             ro a anda.
   24               Elon Musk Tweet: Heading back            P:
                    into the factory, so that's enough            • Objection
   25               for now. Don't take my Tweet too
         920        seriously. For one thing, it's
   26 (D)           called a "Tweet".
                    Article: Thai cave boys and              P:
   27 921           rescuers feted by prime minister              • Objection
   28 (D)           at ala rece tion

                                                            -66-
                                            AMENDED JOIN"f ~;XHlf3f1' L1S 1
Case 2:18-cv-08048-SVW-JC Document 159 Filed 12/06/19 Page 71 of 71 Page ID #:5860
 Case 2:18-cv-08048-SVW-JC Document 145 Filed 12/03/19 Page 68 of 68 Page ID #:5715



     1    Exhibit              Description                        Objections      Date         Date
          No.                                                                  Identified    Admitted
    2 922            Tham Luang Cave Rescue:            P:                                                  ~~
    3 (D)            Against the Elements(Video)             • Ob'ection       ~2 ~ ~ ~       ~ ~~1~
         922A        Excerpt of Tham Luang Cave         P:
    4 (D)            Rescue: Against the Elements            • Objection
                    (Video)
    5     923        Email from Mark Stephens to        P:
         (D)         David Hooper, Lin Wood, Taylor          • Objection
    6
                     Wilson, Hugo Mason re Vernon
    7.               Unsworth's case
         924        Email from Charles Withers to       P:
    8 (D)            James Brickhouse re                     • Objection
                    FreedomCit .com
    9  925          Email from GoDaddy to James         P:
   10 (D)           Brickhouse re Shop and save              • Objection
                    40%. It's on us
   11    926        Email from Jim Medalia to to        P:
         (D)        James Brickhouse re                      • Objection       12-y -i ~     ~Z _y - ~ ~i
   12               'ustballs.com
       927          Jim Jansen Chart                    P:
   13
      (D)                                                     ~    Ob'ection
   14 928            Rick Stanton gives incredible      P:
      (D)            account of Thai cave rescue             • Objection
   15               (Video)
          929        Email from Matt Gutman to          P:
   16
         (D)         Vernon Unsworth re Big Passage          • Objection
   17                Video - Tham Luang Monks
                     Series
   18    930        Email from Matt Gutman to           P:
         (D)         Vernon Unsworth re Updated              • Objection
   19                Cave Ma s - Tham Luan
   20 931           Email from James Brickhouse to      P:
         (D)         Yousef Ben Atiga re Please read         . Objection
   21                m mesa e I don't want to die
         932        Email from Jared Birchall to        P:
   22 (D)           James Brickhouse re Test                 • Ob'ection
      933           Email from Ryan Mac to Elon         P:                                           ~
   23                                                                                                       •
      (D)           Musk Re: Buzzfeed News:                  • Objection       12• ~J'~~     ~~
                                                                                              ' 3
   24               Unsworth le al letter

    -
   25 q ~j y  _ l~l Gt ~~__~-~P~C+S
             '~                                                                ~ 2~ ~' ~'~    I Z -S-F~
                                   ~ ~'t
   26
   27
   28
                                                       -67-
                                           AMENDED JOINT EXHIBIT LIST
